   Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 1 of 95 PageID #: 10479




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                          )
UNITED STATES OF AMERICA                  )
                                          )
     - against -                          )
                                          )   Docket No. 16-CR-640 (BMC)
MARK NORDLICHT,                           )
DAVID LEVY and                            )
JOSEPH SANFILIPPO,                        )
                                          )
              Defendants.                 )




                       DEFENDANTS’ OBJECTIONS AND REVISIONS TO
                        THE GOVERNMENT’S REQUESTS TO CHARGE




WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
Michael S. Sommer
Morris J. Fodeman
Kate T. McCarthy
1301 Avenue of the Americas, 40th Floor
New York, New York 10019
Telephone: (212) 999-5800
Facsimile: (212) 999-5899
msommer@wsgr.com
mfodeman@wsgr.com
kmccarthy@wsgr.com

Attorneys for Defendant David Levy
    Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 2 of 95 PageID #: 10480




                                                          TABLE OF CONTENTS



PRELIMINARY STATEMENT .....................................................................................................1

REQUEST NO. 1 General Requests ...............................................................................................2

REQUEST NO. 2 Witness Credibility ............................................................................................3

REQUEST NO. 3 Unavailable Witnesses .......................................................................................5

REQUEST NO. 4 Personal Views of Testifying Witnesses ...........................................................6

REQUEST NO. 2 5 The Indictment ................................................................................................7

REQUEST NO. 3 6 Knowingly, Intentionally, Willfully ...............................................................9

         A.        Knowingly ...............................................................................................................9

         B.        Intentionally .............................................................................................................9

         C.        Willfully...................................................................................................................9

         D.        Good Faith ...............................................................................................................9

REQUEST NO. 7 Breach of Contract ...........................................................................................12

REQUEST NO. 4 8 Conspiracy Generally ...................................................................................13

         A.        First Element: Existence of the Agreement ...........................................................13

         B.        Second Element: Membership in the Conspiracy..................................................15

REQUEST NO. 5 9 Count One .....................................................................................................19

REQUEST NO. 6 10 Elements of Count One ...............................................................................21

REQUEST NO. 7 11 Dual-Object Conspiracy .............................................................................26

REQUEST NO. 8 12 Elements of Securities Fraud ......................................................................27

         A.        First Element — Fraudulent Act ...........................................................................28

         B.        Second Element – Materiality ...............................................................................31

         B C.      Second Third Element – Knowledge, Intent, and Willfulness ..............................34

         C D.      Third Fourth Element — Instrumentality of Interstate Commerce .......................37

REQUEST NO. 9 13 Elements of Investment Adviser Fraud ......................................................39

                                                                             i
    Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 3 of 95 PageID #: 10481



          A.        First Element — Investment Adviser ....................................................................41

          B.        Second Element — Fraudulent Act .......................................................................42

          C.        Third Element — Knowledge, Intent, and Willfulness .........................................44

          D.        Fourth Element — Instrumentality of Interstate Commerce .................................45

          E.        The Testimony of Amir Shaked ............................................................................46

REQUEST NO. 10 14 Count Two ................................................................................................47

REQUEST NO. 11 15 Elements of Count Two ............................................................................48

REQUEST NO. 12 16 Elements of Wire Fraud ............................................................................49

          A.        First Element — Scheme to Defraud .....................................................................49

          B.        Second Element — Intent to Defraud....................................................................53

          C         Third Element — Use of Interstate Wires .............................................................54

REQUEST NO. 13 17 Count Three ..............................................................................................56

REQUEST NO. 14 18 Aiding and Abetting..................................................................................58

REQUEST NO. 15 19 Count Four ................................................................................................62

REQUEST NO. 16 20 Count Five.................................................................................................64

REQUEST NO. 17 21 Count Six ..................................................................................................67

REQUEST NO. 18 22 Count Seven ..............................................................................................71

REQUEST NO. 19 23 Count Eight ...............................................................................................73

REQUEST NO. 20 24 Venue ........................................................................................................75

REQUEST NO. 21 25 Transcripts of Tape Recordings ................................................................77

REQUEST NO. 22 26 Consensual Recordings .............................................................................78

REQUEST NO. 23 27 Character Evidence (If Applicable) ..........................................................79

REQUEST NO. 24 28 Uncharged Persons ...................................................................................80

REQUEST NO. 25 29 Accomplice Testimony .............................................................................81

REQUEST NO. 26 30 Testimony of Defendant (If applicable)....................................................84

REQUEST NO. 27 31 Defendant’s Right Not to Testify (If applicable) ......................................85
                                                                      ii
    Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 4 of 95 PageID #: 10482




REQUEST NO. 28 32 Evidence Obtained Pursuant to Lawful Procedures .................................86

REQUEST NO. 29 33 Summary Evidence ...................................................................................87

REQUEST NO. 34 Specific Exhibits/Testimony ..........................................................................88

REQUEST NO. 35 GX-4212 ........................................................................................................90

CONCLUSION .............................................................................................................................91




                                                                          iii
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 5 of 95 PageID #: 10483



                                  PRELIMINARY STATEMENT

                Defendant David Levy, through his undersigned counsel of record, hereby

 submits his Objections and Revisions to the Government’s Requests to Charge. Language to

 which the defense objects is struck through. Additional language that the defense submits is

 necessary to make the instruction an accurate statement of law, or applicable to the facts of the

 case, is added and highlighted in yellow. To the extent the defense seeks an alternative to the

 Government’s requested instruction, that request is also noted.




                                                  1
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 6 of 95 PageID #: 10484




                                        REQUEST NO. 1
                                        General Requests

               The government respectfully requests that the Court charge the jury in its usual

 manner on the following subjects:

               a.     The function of the Court and the jury;

               b.     Equality of the parties before the Court;

               c.     Jury communications with lawyers and the Court;

               d.     Presumption of innocence;

               e.     Burden of proof and reasonable doubt;

               f.     Permissible inferences from evidence;

               g.     Circumstantial evidence;

               h.     Dates approximate and use of conjunctive in the indictment;

               i.     Stipulations;

               j.     Objections;

               l.     Expert witnesses;

               m.     Particular investigative techniques not required;

               n.     Uncalled witnesses equally available;

               o.     Questioning wisdom of law or basing verdict on sympathy or prejudice

                      prohibited;

               p.     Considerations of punishment not the province of the jury; and

               q.     Verdict must be unanimous.




                                                 2
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 7 of 95 PageID #: 10485




                                          REQUEST NO. 2
                                          Witness Credibility

                It must be clear to you by now that the government and the defendant are asking

 you to draw very different conclusions about various factual issues in the case. Deciding these

 issues will involve making judgments about the testimony of the witnesses you have listened to

 and observed. In making these judgments, you should carefully scrutinize all of the testimony of

 each witness, the circumstances under which each witness testified, and any other matter in

 evidence that may help you to decide the truth and the importance of each witness’s testimony.

                Your decision whether or not to believe a witness may depend on how that

 witness impressed you. How did the witness appear? Was the witness candid, frank, and

 forthright; or, did the witness seem to be evasive or suspect in some way? How did the way the

 witness testified on direct examination compare with how the witness testified on cross-

 examination? Was the witness consistent or contradictory? Did the witness appear to know what

 he or she was talking about? Did the witness strike you as someone who was trying to report his

 or her knowledge accurately? These are examples of the kinds of common-sense questions you

 should ask yourselves in deciding whether a witness is, or is not, truthful.

                How much you choose to believe a witness may also be influenced by the

 witness’s bias. Does the witness have a relationship with the government or a defendant that may

 affect how he or she testified? Does the witness have some incentive, loyalty, or motive that

 might cause him or her to shade the truth? Does the witness have some bias, prejudice, or

 hostility that may cause the witness to give you something other than a completely accurate

 account of the facts he or she testified to?

                You should also consider whether a witness had an opportunity to observe the

 facts he or she testified about. Also, you should consider whether the witness’s recollection of

                                                  3
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 8 of 95 PageID #: 10486



 the facts stands up in light of the other evidence in the case.

                If you believe that a witness knowingly testified falsely concerning any important

 matter, you may distrust the witness’ testimony concerning other matters. You may reject all of

 the testimony or you may accept such parts of the testimony that you believe are true and give it

 such weight as you think it deserves.

                In other words, what you must try to do in deciding credibility is to size up a

 person just as you would in any important matter when you are trying to decide if a person is

 truthful, straightforward, and accurate in his or her recollection.

                                               Authority

               Adapted from Model Federal Jury Instructions (“Sand”) Instr. 7-1. See also
 Dawkins v. Kirkpatrick, 2016 U.S. Dist. LEXIS 10436, at *25–*28 (S.D.N.Y. Jan. 27, 2016).




                                                   4
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 9 of 95 PageID #: 10487



                                         REQUEST NO. 3
                                        Unavailable Witnesses

                You have heard evidence and argument about witnesses who have not been called

 to testify. If you find that an uncalled witness could have been called by the government and

 would have given important new testimony, and that the government was in the best position to

 call him or her, but failed to do so, you are permitted, but you are not required, to infer that the

 testimony of the uncalled witness would have been unfavorable to the government.

                In deciding whether to draw an inference that the uncalled witness would have

 testified unfavorably to the government, you may consider whether the witness’s testimony

 would have merely repeated other testimony and evidence already before you.

                While both sides have the ability to subpoena witnesses to come to a trial, as I

 previously told you, both sides do not have the same ability to access witnesses in advance of

 trial. This is because witnesses have the right to choose whether to talk to the defense in advance

 of the trial or not, whereas the government has a grand jury proceeding that it is able to use to

 compel witnesses to provide information.

                In deciding these issues of what any uncalled witness might or might not have

 said, and who did or did not have access to such witnesses in advance of the trial, you may

 consider the evidence you heard at the trial about witnesses who did or did not agree to meet

 with the defense and the circumstances leading to those decisions.

                                               Authority

                Adapted from Sand Instr. 6-5 and the Court’s instructions at Tr. 5837.




                                                   5
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 10 of 95 PageID #: 10488



                                        REQUEST NO. 4
                              Personal Views of Testifying Witnesses

                Each of the investor witnesses called by the government – Dr. Huth, Mr.

 Gulkowitz, Mr. Zeitman, and Mr. Shaked – have provided you with their personal views

 regarding the terms of what has been referred to during trial as “the Fund documents.” Their

 testimony may be evaluated by you in your deliberations about what an objective, reasonable

 PPVA investor, to wit, a qualified, accredited, and sophisticated investor, would have considered

 material to an investment decision. To the extent that you find, however, that any of the personal

 beliefs or understandings held by any of the investor witnesses was wrong, mistaken, or based on

 confused or incorrect beliefs, that investor’s point of view cannot be considered by you in your

 decision regarding any of the defendants.

                                             Authority

             United States v. Litvak, 889 F.3d 56 (2d Cir. 2018); United States v. Shapiro,
 2018 WL 2694440 (D. Conn. June 5, 2018).




                                                 6
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 11 of 95 PageID #: 10489



                                        REQUEST NO. 2 5
                                         The Indictment

                The defendants are formally charged in an indictment. As I instructed you at the

 beginning of this case, an indictment is simply notice of what the defendants are charged with a

 charge or accusation. The Indictment in this case contains a total of 8 counts. You must, as a

 matter of law, consider each count of the Indictment and each defendant’s involvement in that

 count separately, and you must return a separate verdict on each defendant for each count in

 which he is charged. In this case, the Indictment groups the counts into three groups two

 schemes. Counts One, Two, Three, Four and Five through Four relate to what the government

 has termed the “Investment Scheme,” in connection with which the government alleges the

 defendants defrauded investors in the Platinum Partners Value Arbitrage Fund, or “PPVA,.” or in

 the Platinum Partners Northstar Equity Note, also called “PPNE.” In Count Five, the

 government alleges that the defendants defrauded individuals and entities who loaned money to

 PPVA through a series of loans referred to as “PPNE.”1 Finally, Counts Six, Seven and Eight

 relate to what the government has termed the “Black Elk Bond Scheme.,” In that scheme in

 which the government alleges that defendants Nordlicht and Levy defrauded holders of bonds

 issued by Black Elk Energy by deceiving those bondholders in connection with a rigging a

 consent solicitation vote in 2014 in order to deprive the bond holders of the proceeds of an asset

 sale.

                In reaching your verdict, bear in mind that guilt or non-guilt is personal and

 individual. Your verdict of guilty or not guilty must be based solely upon the evidence about

 each defendant. The case against each defendant, on each count, stands or falls upon the proof or

 1
  The Indictment charges “The PPNE Scheme” as a count separate and apart from the “PPVA” or
 “Investment Scheme”; therefore, the defense submits it should be referred to separately when
 charging the jury. See Ind. at 41.


                                                  7
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 12 of 95 PageID #: 10490



 lack of proof against that defendant alone, and your verdict as to any defendant on any count

 should not control your decision as to any other defendant or any other count. No other

 considerations are proper.

                                             Authority

                Adapted from Sand Instr. 3-8.




                                                 8
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 13 of 95 PageID #: 10491




                                       REQUEST NO. 3 6
                                 Knowingly, Intentionally, Willfully

                During these instructions, you will hear me use the terms “knowingly,”

 “intentionally,” and “willfully,” and “good faith.” Therefore, I will define these terms for you.

                A.      Knowingly

                To act “knowingly” means to act intentionally and voluntarily, and not because of

 ignorance, mistake, misunderstanding, accident, negligence, or carelessness. Whether a

 defendant acted knowingly may be proven by his conduct and by all of the facts and

 circumstances surrounding the case.

                B.      Intentionally

                A person acts “intentionally” when he acts deliberately and purposefully. That is,

 the defendant’s acts must have been the product of his conscious objective decision rather than

 the product of a mistake, or accident, negligence, carelessness, ignorance, or misunderstanding.

                C.      Willfully

                To act “willfully” means to act with actual knowledge that one’s conduct is

 unlawful and with the intent to do something the law forbids, that is to say with the bad purpose

 to disobey or to disregard the law. The A defendant’s conduct was not cannot be “willful” if it

 was due to negligence, inadvertence, or mistake, misunderstanding, or ignorance.

                D.      Good Faith

                Because the government must prove that a defendant acted willfully and with

 intent to defraud in order to establish a defendant’s guilt on any count in the Indictment, the good

 faith of a defendant is a complete defense to each count in the Indictment. I say it is a defense,

 but I want to make it clear the defendant has no burden of establishing his good faith. The burden

 is on the government to prove beyond a reasonable doubt that the defendant acted willfully and,

                                                   9
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 14 of 95 PageID #: 10492



 consequently, that he lacked good faith.

                However misleading or deceptive an act may be, it is not fraudulent if it was

 devised or carried out in good faith. An honest belief in the truth of the representations made by

 the defendant and an honest belief that all material facts have been disclosed, or are permissible,

 is a complete defense, even if the statements turn out to be inaccurate. Accordingly, a person

 who acts, or causes another person to act, based on a belief that the intended action complies

 with the law is not punishable under the statutes relevant to this case merely because that belief

 turns to be inaccurate, incorrect, or wrong.

                If a defendant believed in good faith that he was acting lawfully, even if he was

 mistaken in that belief, and even if others were harmed by his conduct, there would be no crime.

 Again, the burden of proving good faith does not rest with the defendant because the defendant

 does not have an obligation to prove anything in this case.2

                Whether a person acted knowingly, intentionally, or willfully is a question of fact

 for you to determine, like any other fact question. Direct proof of knowledge and fraudulent

 intent is almost never available. It would be a rare case where it could be shown that a person

 wrote or stated that as of a given time in the past he committed an act with fraudulent intent.

 Such direct proof is not required. The ultimate facts of knowledge and criminal intent, though

 subjective, may be established by circumstantial evidence, based upon a person’s outward

 manifestations, his words, his conduct, his acts and all the surrounding circumstances disclosed

 by the evidence and the rational or logical inferences that may be drawn therefrom. In either

 case, the essential elements of the crime charged must be established beyond a reasonable



 2
  Adapted from the charge of the Hon. Janet C. Hall in United States v. Litvak, 13-CR-19 (D.
 Conn.) Tr. at 1502-03 (Jan. 13, 2017), and Sand Instr. 57-16.


                                                 10
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 15 of 95 PageID #: 10493



 doubt.3 In determining the issues of knowledge, intent, and willfulness, and whether they have

 been proven beyond a reasonable doubt, you may consider circumstantial evidence, based upon a

 person’s outward manifestations, his words, his conduct, his acts and all the surrounding

 circumstances disclosed by the evidence, or the lack of evidence, and the rational or logical

 inferences that may be drawn therefrom. Similarly, evidence of a defendant’s good-faith belief

 can take many forms, including statements, behavior, actions, and even inaction. It can also be

 based on a defendant’s understanding of the role of legal counsel. Of course, to find that any

 defendant acted knowingly, intentionally, or willfully, and without good faith, you must find that

 the government has proven it beyond a reasonable doubt.4

                                             Authority

               To the extent not directly cited, adapted from the Charges of the Hon. Brian M.
 Cogan in United States v. Petrossi, No. 16-CR-234 (E.D.N.Y. 2017) (hereinafter the “Petrossi
 Jury Charge”), Trial Tr. 1118-1119; Sand Instr. 3A-3.




 3
   The removed sentences are inconsistent with Sand Instr. ¶ 3.01, unduly argumentative, and
 unnecessary.
 4
   Adapted from the Petrossi Jury Charge, Trial Tr. 1128-1136; Sand Instrs. 57- 21, 57-24;
 Charge of the Honorable Kiyo A. Matsumoto, United States v. Martin Shkreli, 15- CR-637
 (E.D.N.Y. 2018); United States v. Weaver, 860 F.3d 90, 95-96 (2d Cir. 2018); United States v.
 Rutigliano, 790 F.3d 389, 397 (2d Cir. 2015); United States v. Lane, 474 U.S. 438, 452-53
 (1986).


                                                 11
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 16 of 95 PageID #: 10494



                                        REQUEST NO. 7
                                        Breach of Contract

                The government has alleged in this case that certain of the terms of the Fund

 documents were not honored by one or more of the defendants. I instruct you that where the

 allegation is that the terms of the Fund documents were not honored or were breached, the law

 requires more than just the fact of an alleged breach to support a conviction. Rather, the

 government must prove beyond a reasonable doubt that at the time the investor invested in

 PPVA, the defendant you are considering had at that time no intention of abiding by the terms of

 the Fund documents. A subsequent decision by a defendant not to abide by one or more of the

 terms of the Fund documents, even one that is willful, cannot be the basis for a

 conviction. Rather, the government must prove beyond reasonable doubt that at the time the

 contract was entered into, the defendant you are considering had the fraudulent intent not to

 abide by the terms of the Fund documents.

                                             Authority

               United States ex rel. Edward O’Donnell v. Countrywide Home Loans, 822 F.3d
 650, 662 (2d Cir. 2016).




                                                 12
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 17 of 95 PageID #: 10495



                                         REQUEST NO. 4 8
                                        Conspiracy Generally

                Counts One and Two of the Indictment, relating to the alleged Investment

 Scheme, and Counts Six and Seven of the Indictment, relating to the alleged Black Elk Bond

 Scheme, each charge certain defendants with participating in a “conspiracy.” A conspiracy is a

 kind of criminal partnership — an agreement of two or more persons to join together to

 accomplish some unlawful purpose, whether or not they were successful. The essence of the

 crime of conspiracy is an agreement or understanding to violate another law. A conspiracy is

 punishable as a crime even if it fails to achieve its purpose.5

                The crime of conspiracy is an independent crime, an entirely separate and

 different offense from the underlying crime that a defendant is alleged to have agreed to commit.

 Before you may convict a defendant of In order to satisfy its burden of proof on the charges of

 conspiracy, the government must establish each of the following two essential elements must be

 established beyond a reasonable doubt:

                First, that two or more persons entered into an agreement to commit a crime;

                Second, that the defendant knowingly and intentionally willfully became a

 member of the conspiracy.6

                A.      First Element: Existence of the Agreement

                To establish that a conspiracy existed, the government is not required to prove

 that the coconspirators entered into a solemn formal contract orally or in writing stating that they

 5
   The first removed sentence is duplicative and unnecessary, particularly considering the
 preceding sentence. The second removed sentence is objectionable as argumentative. The
 defense submits that the addition of “whether or not they were successful” to the end of the
 second sentence, adapted directly from Sand Instr. 19-3S, more fairly demonstrates the standard.
 6
   The phrase “knowingly and intentionally” is objectionable as misleading and an incorrect
 statement of law. The standard for conspiracy requires that each defendant “knowingly and
 willfully became a member of the conspiracy.” Sand Instr. 19-3 (emphasis added).


                                                  13
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 18 of 95 PageID #: 10496



 have formed a conspiracy to violate the law. The government, however, must need only prove

 beyond a reasonable doubt that two or more persons explicitly or implicitly came to an

 understanding to achieve the specified unlawful object.

                You can find that the existence of an agreement between two or more persons to

 commit a crime has been established by direct evidence. But since a conspiracy is by its very

 nature characterized by secrecy, direct proof may not be available; therefore, you may infer find

 the existence of a conspiracy from what is called circumstantial evidence, or the surrounding

 facts and circumstances as of the time the acts in question occurred, or the events took place, and

 the reasonable inferences to be drawn from them the circumstances of the case and the conduct

 of the parties involved. In other words, in the context of conspiracy cases, actions may speak

 louder than words.7

                In determining whether or not the government has proven beyond a reasonable

 doubt that the charged conspiracy an agreement to violate the law existed, you may consider all

 the actions and statements of all those who you find to have agreed to be participants. Did each

 participant knowingly and willfully agree to get together to do something the law forbids? Ask

 yourselves whether they were knowingly and willfully acting together for the accomplishment of

 the charged criminal purpose. If they did were, this first element is satisfied. If, however, they

 were acting together for some proper purpose, or unrelated to the underlying crime, even a

 separate or different criminal purpose, the government would not have satisfied the first element,

 and you must then find the defendants not guilty of any conspiracy.

                It is not necessary for the government to prove that the ultimate illegal objectives



 7
   The removed phrases are objectionable as unnecessary and argumentative. The defense submits
 the proposed additions are more appropriate in accurately stating the law.


                                                  14
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 19 of 95 PageID #: 10497



 of the conspiracy were successfully accomplished. It is enough if the government has proved

 beyond a reasonable doubt that two or more persons, in any way, expressly or impliedly came to

 a common understanding to violate the law as charged in the Indictment This means that you

 may find a defendant guilty of conspiracy even if you find that the objects of the conspiracy were

 never actually committed.8

                If upon all the evidence, direct and circumstantial, you are satisfied beyond a

 reasonable doubt that the minds of at least two of the alleged conspirators met, and that they

 agreed to work together to accomplish the object of the conspiracy alleged in that charge in the

 Indictment, then the first element, the existence of the conspiracy, has been established. If,

 however, you find that the government has not proven beyond a reasonable doubt that two or

 more of the alleged co-conspirators had a meeting of the minds to specifically violate the law as

 alleged in that charge of the Indictment, then conspiracy alleged in that charge in the Indictment

 did exist, then I instruct you that you must have to find the defendants not guilty of that charge.

                B.      Second Element: Membership in the Conspiracy

                The second element that the government has to prove beyond a reasonable doubt

 is that a the defendant you are considering knowingly, and willfully, and voluntarily became a

 member of the charged conspiracy. In considering this element, my instructions on knowledge,

 willfulness, and good faith apply. The defendant’s participation in the conspiracy must be

 established by independent evidence of his own acts or statements, as well as those of the other

 alleged co-conspirators, and the reasonable inferences that may be drawn from them.9


 8
   The proposed additions are necessary to accurately state the government’s burden of proof.
 The final sentence of the paragraph is objectionable as cumulative and unduly argumentative.
 9
   The defense submits that the addition of “voluntarily” to the standard for the element of
 “membership in the conspiracy” is necessary to accurately state the law. See Sand Instr. 19-6
 (“The second element that the government must prove beyond a reasonable doubt to establish the


                                                  15
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 20 of 95 PageID #: 10498



                The defendant’s knowledge is a matter of inference from the facts proved. In that

 connection, I instruct you that To become a member of the conspiracy, the defendant need not

 have known the identities of each and every other member, nor need he have been apprised of all

 of their activities. Moreover, the defendant need not have been fully informed as to all of the

 details, or the scope, of the conspiracy in order to justify an inference of knowledge on his part.

 Furthermore, the defendant need not have joined in or have agreed to join in all of the

 conspiracy’s unlawful objectives. On the other hand, a person who the government has failed to

 prove beyond a reasonable doubt has no knowledge of the conspiracy, but or who happens to act

 in a way which furthers some objective or purpose of the conspiracy without having knowledge

 of the conspiracy, does not thereby become a conspirator.10

                Mere association by a defendant with a conspirator does not make the defendant a

 member of the conspiracy, even if he knows of the existence of the conspiracy. A person may

 know, work with, or be friendly with, a criminal, without being a criminal himself. Mere

 similarity of conduct or the fact that they may have assembled together and discussed common

 aims and interests does not necessarily establish membership in the conspiracy. In other words,

 knowledge or acquiescence without participation in the unlawful plan is it not enough; the

 defendant himself must willfully participate in the conspiracy with the purpose of helping to

 achieve at least one of its unlawful objects. And of course, a defendant cannot become a member

 of the conspiracy by accident, mistake, or misunderstanding. I remind you that the words

 willfully, intentionally, and knowingly, which I just defined for you, make clear that to become a



 offense of conspiracy is that the defendant knowingly, willfully and voluntarily became a
 member of the conspiracy.”).
 10
    The defense submits that the proposed additions are necessary to accurately state the law and
 avoid misleading the jury. See Sand Instr. 19-6.


                                                  16
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 21 of 95 PageID #: 10499



 member of a conspiracy, there can be no such mistake or negligence or misunderstanding. It

 must be an intentional and deliberate decision to join and you must assess each defendant

 specifically in making this evaluation. The fact that the acts of a defendant, without knowledge,

 merely happen to further the purposes or objectives of the conspiracy does not make the

 defendant a member. More is required under the law. What is necessary is that the defendant

 must have participated with knowledge of at least some of the purposes or objectives of the

 conspiracy and with the intention of aiding in the accomplishment of those unlawful ends.11

                The extent of a defendant’s participation has no bearing on the issue of a

 defendant’s guilt. A conspirator’s liability is not measured by the extent or duration of his

 participation. Indeed, each member may perform separate and distinct acts and may perform

 them at different times. Some conspirators can play major roles, while others can play minor

 parts in the scheme. An equal role is not what the law requires. In fact, even a single act may be

 sufficient to draw the defendant within the ambit of the conspiracy.12

                If you find that the government has failed to prove beyond a reasonable doubt that

 the defendant you are considering knowingly, willfully, and intentionally joined the conspiracy

 as charged in the indictment, then I instruct you that you must find that defendant not guilty of

 the conspiracy count you are considering.13

                You will see, as I continue with these instructions, that some kinds of conspiracy

 charges require proof of an additional element, while others do not. But all of them have at least

 these two elements that I have just explained to you in common; that is the existence of a


 11
    The defense submits that the proposed additions are necessary to accurately state the law and
 avoid misleading the jury. See Sand Instr. 19-6.
 12
    The removed sentence is cumulative and unduly argumentative.
 13
    The defense submits that the proposed additions are necessary to accurately state the law and
 describe the government’s burden of proof.


                                                  17
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 22 of 95 PageID #: 10500



 conspiracy and the defendant’s knowing and willful participation in it.

                                             Authority

               To the extent not directly cited, adapted from the Petrossi Jury Charge, Trial Tr.
 119-1123; and Sand Instr. 19-3, 19-6.




                                                18
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 23 of 95 PageID #: 10501



                                       REQUEST NO. 5 9
                                          Count One

               Let me now turn to the specific counts in the Indictment. I will first address Count

 One. Count One of the Indictment charges defendants MARK NORDLICHT, DAVID LEVY,

 and JOSEPH SANFILIPPO with conspiracy to commit securities fraud and investment adviser

 fraud in connection with the Investment Scheme. Specifically, Count One states, in pertinent

 part:

               In or about and between November 2012 and December 2016, both
               dates being approximate and inclusive, within the Eastern District
               of New York and elsewhere, the defendants MARK
               NORDLICHT, DAVID LEVY, and JOSEPH SANFILIPPO,
               together with others, did knowingly and willfully conspire:

                       a.      to use and employ manipulative and deceptive
                       devices and contrivances, contrary to Rule 10b-5 of the
                       Rules and Regulations of the United States Securities and
                       Exchange Commission, Title 17, Code of Federal
                       Regulations, Section 240.10b-5, by: (i) employing devices,
                       schemes and artifices to defraud; (ii) making untrue
                       statements of material fact and omitting to state material
                       facts necessary in order to make the statements made, in
                       light of the circumstances under which they were made, not
                       misleading; and (iii) engaging in acts, practices and courses
                       of business which would and did operate as a fraud and
                       deceit upon investors and prospective investors in PPVA,
                       PPCO and PPNE, in connection with the purchase and sale
                       of investments in PPVA, PPCO and PPNE, directly and
                       indirectly, by use of means and instrumentalities of
                       interstate commerce and the mails, contrary to Title 15,
                       United States Code, Sections 78j(b) and 78ff; and
                       b.      to use the mails and other means and
                       instrumentalities of interstate commerce, directly and
                       indirectly: (i) to employ devices, schemes and artifices to
                       defraud Platinum Management’s clients and prospective
                       clients; (ii) to engage in transactions, practices and courses
                       of business which operated as a fraud and deceit upon
                       Platinum Management’s clients and prospective clients;
                       and (iii) to engage in acts, practices and courses of business
                       which were fraudulent, deceptive and manipulative,
                       contrary to Title 15, United States Code, Sections 80b-6

                                                19
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 24 of 95 PageID #: 10502



                          and 80b-17.
                   The relevant statutes on this subject are 18 U.S.C. § 371, which provides, in

 pertinent part:

                   If two or more persons conspire . . . to commit any offense against
                   the United States, . . . and one or more of such persons do any act
                   to effect the object of the conspiracy, each shall be [punished].

 15 U.S.C. § 78j(b), which provides in relevant part that:

                   It shall be unlawful for any person, directly or indirectly, by the
                   use of any means or instrumentality of interstate commerce or of
                   the mails, or of any facility of any national securities exchange —

                   To use or employ, in connection with the purchase or sale of any
                   security. . . any manipulative or deceptive device or contrivance in
                   contravention of such rules and regulations as the Commission [the
                   SEC] may prescribe as necessary or appropriate in the public
                   interest or for the protection of investors.

 And 15 U.S.C. § 80b-6, which provides in relevant part that:

                   It shall be unlawful for any investment adviser by use of the mails
                   or any means or instrumentality of interstate commerce, directly or
                   indirectly —

                          (1)     to employ any device, scheme, or artifice to defraud
                          any client or prospective client;
                          (2)    to engage in any transaction, practice, or course of
                          business which operates as a fraud or deceit upon any client
                          or prospective client; or
                          (3)    to engage in any act, practice, or course of business
                          which is fraudulent, deceptive, or manipulative.
                                                Authority

                   Adapted from the Petrossi Jury Charge, Trial Tr. 1123-1124.




                                                   20
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 25 of 95 PageID #: 10503



                                         REQUEST NO. 6 10
                                        Elements of Count One

                  In order to prove that a defendant committed the crime charged in Count One, the

 government must prove each of the following elements beyond a reasonable doubt:

                  First, that a conspiracy existed to commit securities fraud and investment adviser

 fraud as charged in this Count One.

                  Second, that the defendant in question you are considering knowingly and

 willfully became a member of the that conspiracy, with the intent required to commit the object

 of the charged conspiracy. Those are the first two elements of all conspiracies that I just

 explained to you.14

                  And Third, that an overt act occurred in furtherance of the conspiracy; that is,

 someone within the conspiracy knowingly and willfully took some action that advanced the

 goals of the conspiracy.

                  As to the first and second elements, you should apply my instructions on

 knowledge, willfulness, good faith, the existence of the conspiracy and knowing and willful

 membership in the conspiracy.

                  As to the first and second elements, I just told you what it means to conspire.

 Those instructions apply to this count.15

                  The third element is that an overt act occurred in furtherance of the conspiracy;

 that is, someone within the conspiracy took some action that advanced the goals of the

 conspiracy. 16


 14
    The defense submits that the proposed additions more accurately state the law. See Sand Instr.
 19-3S, 19-6.
 15
    This paragraph is cumulative and unnecessary.
 16
    This paragraph is cumulative and unnecessary.


                                                   21
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 26 of 95 PageID #: 10504



                The indictment alleges the following overt acts:

                First, on or about February 3, 2014, NORDLICHT sent an email to SANFILIPPO

 that stated: “It does not look like we will be bringing in ggo into black elk. Black elk[’]s value as

 of yr end was based on the expectation we [would] be exercising the option on golden gate.

 Given our current thinking, please correct the yr end values and add 125 to golden gate and

 deduct 125 from black elk.”

                Second, on or about March 17, 2014, NORDLICHT sent an email to alleged17 co-

 conspirator Daniel Small concerning PPVA’s and PPCO’s 2012 profit and loss margins that

 stated, in part: “This is also the week I need to figure out how to restructure and raise money to

 pay back 110 million of preferred which if unsuccessful, wd be the end of the fund. This

 ‘liquidity’ crunch was caused by our mismanagement – yours David and I – of the black elk

 position so I will multitask and also address your concerns but forgive me if I am a little

 distracted.”

                Third, on or about March 28, 2014, alleged co-conspirator Joe Mann sent an email

 to Amir Shaked attaching summaries regarding Black Elk and Golden Gate and PPVA’s

 marketing report, that stated, in part: “Thank you for your call today. I just spoke to our CFO

 (Joseph SanFilippo) and our CRO []; they started working on the Marketing Report for

 2/28/2014 and have completed the first page, which I have attached.”

                Fourth, on or about June 16, 2014, NORDLICHT sent an email to alleged co-

 conspirator Uri Landesman that stated, in part: “I think we need to revamp the strategy on PPVA

 and figure out what to do. It can’t go on like this or practically, we will need to wind down. I



 17
   The defense submits that the addition of “alleged” prior to “co-conspirator” is necessary to
 avoid misleading the jury.


                                                  22
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 27 of 95 PageID #: 10505



 think we can overcome but this is code red, we can’t go on with status quo. We need to be very

 aggressive if we want to stay open. We can’t pay out 25 million in [redemptions] per quarter and

 have 5 [million] come in.”

                 Fifth, on or about June 27, 2014, NORDLICHT sent an email to John Hoffman,

 copying LEVY, Small and alleged co-conspirator Jeffrey Shulse, that stated, in part:

 “Unfortunately, at this moment, the equity in black elk is not worth that much because of debt

 overhang and payables overhang.”

                 Sixth, on or about September 8, 2014, Landesman sent an email to alleged co-

 conspirator Michael Kimelman and Joseph Ritterman, a Platinum employee, that stated: “Please

 have on file for me a redemption request of $6 mil. in PPVA, and the entirety of my positions in

 PPLO and PPCO.”

                 Seventh, on or about November 25, 2014, Mann sent an email to Small and

 Andrew Kaplan concerning Amir Shaked that stated, in part: “I sorted out the discrepancy with

 Amir regarding Black Elk’s Valuation, but Amir still wants to know more about Black Elk after

 reading the 10-Q and seeing that their website hasn’t been updated in a while.”

                 Eighth, on or about December 8, 2014, Mann sent an email to Amir Shaked that

 stated, in part: “I have received the value of Black Elk in PPVA and it is $84,101,065.34 as of

 9/30. . . I will try to get [the marketing report and the transparency & exposure report] to you as

 soon as my CFO has it.”

                 Ninth, on or about January 30, 2015, NORDLICHT sent an email to Kimelman,

 who had provided NORDLICHT with a list of pending redemptions from investors, that stated,

 in part: “I [would] like to start getting set amounts out. Pay [four investors]. Those are the ones

 that are not insiders.”



                                                  23
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 28 of 95 PageID #: 10506



                Tenth, on or about May 7, 2015, Landesman sent an email to Esgher van

 Oosterbosch that stated, in part: “we had every intent of sending you a wire last week, two large

 payments we were expecting from significant borrowers are late, applying maximum pressure,

 should be resolved by next week, we are truly sorry for the delay.”

                To satisfy this third overt act element, the government has to prove beyond a

 reasonable doubt that at least one of the conspirators, not necessarily a defendant, knowingly and

 willfully committed at least one overt act alleged in the indictment for the purpose of furthering

 some objective of the conspiracy. For the government to satisfy this element, it is not required to

 prove all of the overt acts that I just read to you, or that any particular overt act was committed at

 precisely the time alleged in the indictment, nor do you all have to agree on the same overt act. It

 is sufficient if each one of you is convinced The government must prove beyond a reasonable

 doubt that at least one overt act occurred, that it occurred at about the time and place stated, and

 that the overt act was knowingly and willfully committed by an alleged conspirator for the

 purpose of carrying out the unlawful agreement.18

                In other words, for Count One, there has to be something more than an agreement;

 the two elements of conspiracy earlier described; there must in addition be some overt step or

 action must have been knowingly and willfully taken by one of the conspirators in furtherance of

 the conspiracy.19

                The overt act element, to put it another way, is a requirement that the agreement


 18
    The defense submits that the addition of “knowingly and willfully” and “by an alleged
 conspirator” are necessary to accurately state the law. See Sand Instr. 19-8 (“In order for the
 government to satisfy this element, it must prove, beyond a reasonable doubt, that at least one
 overt act was knowingly and willfully done, by at least one conspirator, in furtherance of some
 object or purpose of the conspiracy, as charged in the indictment.”).
 19
    The defense submits that the proposed additions are necessary to accurately state the law. See
 Sand Instr. 19-8.


                                                  24
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 29 of 95 PageID #: 10507



 went beyond the mere talking and agreement stage. Bear in mind, however, that the overt act

 standing alone may be an innocent lawful act. Frequently, however, an apparently innocent act

 sheds its harmless character if it is a step in carrying out, promoting, aiding or assisting the

 conspiratorial scheme; therefore, you are instructed that the overt act does not have to be an act

 which in and of itself is criminal or constitutes an objective of the conspiracy.20

                Similarly, it is not necessary for the government to prove that each member of the

 conspiracy committed or participated in the overt act. It is sufficient if you find for the

 government to prove that at least one overt act was, in fact, knowingly and willfully performed

 by at least one conspirator, whether a defendant or another coconspirator, to further the

 conspiracy within the time frame of the conspiracy.21

                                               Authority

                To the extent not directly cited, adapted from Petrossi, Tr. at 1144:3-15.




 20
    The removed sentences are objectionable as unnecessary, cumulative, and overly
 argumentative.
 21
    The defense submits that the proposed alterations more accurately reflect the government’s
 burden of proof and are necessary to accurately state the law. See Sand Instr. 19-7, 19-8.


                                                   25
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 30 of 95 PageID #: 10508



                                       REQUEST NO. 7 11
                                      Dual-Object Conspiracy

                Count One charges a conspiracy with two objects or purposes: (1) to commit

 securities fraud, in violation of Title 15, United States Code, Sections 78j(b) and 78ff; and (2) to

 commit investment adviser fraud, in violation of Title 15, United States Code, Sections 80b-6

 and 80b-17.

                The government does not need to prove both objects of the conspiracy for you to

 find that the government has proven any of the defendants guilty of Count One beyond a

 reasonable doubt. The government need only prove one object beyond a reasonable doubt so

 long as you are all unanimous as to which object has been proved. In other words, if some of you

 are not convinced beyond a reasonable doubt as to one object, and others of you are not

 convinced beyond a reasonable doubt as to the other, even if you all agree that at least one of the

 objects was proved beyond a reasonable doubt, that is not sufficient and you must find the

 defendants not guilty.22

                                              Authority

                Adapted from Petrossi, Trial Tr. at 1144:3-15.




 22
   The defense submits that the proposed additions are necessary for clarity and to accurately state
 the law.


                                                  26
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 31 of 95 PageID #: 10509



                                         REQUEST NO. 8 12
                                      Elements of Securities Fraud

                  In order for you to determine whether the government has proven the charge of

 conspiracy in Count One, I need to explain the substantive crimes of securities and investment

 adviser fraud.

                  The charge is for conspiracy, but the claim is that the conspirators were seeking to

 commit the substantive crimes of securities fraud and investment adviser fraud. So for you to

 determine whether a conspiracy has been proven beyond a reasonable doubt, I now need to tell

 you what securities fraud is and what investment adviser fraud is.

                  Remember that as to this count, the issue is not whether a defendant actually

 committed securities fraud or investment adviser fraud. Rather the issue is whether a conspiracy

 to commit securities fraud and investment adviser fraud existed, and whether the defendant you

 are considering knowingly and willfully he entered into a that conspiracy to commit securities

 fraud and investment adviser fraud.

                  The elements of the substantive crime of securities fraud are as follows:

                  First, that in connection with the purchase or sale of a security, the defendant did

 any one or more of three unlawful requisite acts. I am going to call these going forward the

 “three unlawful acts.” They are as follows:

                  (1)    employed a device, scheme or artifice to defraud, or

                  (2)    made an untrue statement of a material fact or omitted to state a material

 fact which made what was said, under the circumstances, misleading, or

                  (3)    engaged in an act, practice or course of business that operated, or would

 operate, as a fraud or deceit upon a purchaser or seller.

                  Second, the statement or conduct was related to a fact that would be material to a


                                                   27
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 32 of 95 PageID #: 10510



 reasonable investor.

                Third, that the defendant acted willfully, knowingly, and with the intent to

 defraud.

                And third fourth, that the defendant knowingly used or caused to be used any

 means or instruments of transportation or communication in interstate commerce, or the use of

 the mails in furtherance of the fraudulent conduct.

                Let me go over those one at a time.

        A.      First Element — Fraudulent Act

                As I just explained to you, the first element is that in connection with the purchase

 or sale of a security, the defendant you are considering did any one or more of these the three

 unlawful requisite acts, or in the case of a conspiracy, agreed that the conspiracy would commit

 one or more of these the three unlawful requisite acts. The government does not need to prove all

 three of the unlawful acts, any one will be sufficient to satisfy this element. But here, y You have

 to be unanimous as to which unlawful requisite act the government has proven beyond a

 reasonable doubt. You all have to agree on the same unlawful act, and if you cannot, then the

 defendant you are considering is not guilty.

                A device, scheme or artifice to defraud is merely a plan for the accomplishment of

 any an unlawful objective. Fraud is a general term which encompasses all efforts and means that

 individuals devise to unlawfully, willfully, and intentionally take advantage of others.

                The law at issue here prohibits all kinds of manipulative and deceptive acts. The

 fraudulent or deceitful conduct alleged need not relate to the investment value of the securities

 involved in this case.

                You need not find that the defendant conspired to actually participate in any

 securities transaction if the defendant conspired to engage in fraudulent conduct that was in
                                                 28
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 33 of 95 PageID #: 10511



 connection with a purchase or a sale.23 The in-connection-with aspect of this element is satisfied

 if you find that there was some nexus or relation between the allegedly fraudulent conduct and

 the sale or purchase of securities. I instruct you that, as a matter of law, limited partnership

 interests in a hedge fund and publicly traded bonds are both types of securities. Fraudulent

 conduct may be in connection with the purchase or sale of securities if you find that the alleged

 fraudulent conduct touched upon a securities transaction. Fraudulent conduct is also in

 connection with the purchase or sale of securities if the conduct occurs after the purchase of

 securities and lulls an investor into a false sense of security, thereby causing the investor to

 postpone his or her ultimate complaint to the authorities.24

                 It is not necessary for you to find that the defendant was the actual seller or

 offeror of the securities, but you must find that the defendant participated in the scheme of

 fraudulent conduct that involved the purchase or sale of securities. Of course, if the government

 has failed to prove that the defendant you are considering engaged in fraudulent conduct, then

 this element would not be satisfied and you would have to find the defendant you are considering

 not guilty.

                 With regard to the alleged misrepresentations and omissions, you must determine

 whether the a statement was true or false when it was made. And in the case of alleged

 omissions, whether the omission was materially misleading at the time it was omitted. A

 statement, representation, claim, or document is false if it is untrue when made and was then

 known to be untrue by the person making it orcausing it to be made. A representation or

 statement is fraudulent if it was made with the intention to deceive. The concealment of material



 23
      The removed sentences are cumulative and unduly argumentative.
 24
      The removed sentence is unnecessary and unduly argumentative.


                                                   29
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 34 of 95 PageID #: 10512



 facts in a manner which makes what was said or represented deliberately misleading may also

 constitute false or fraudulent statements under the statute. Standing alone, bad faith is not fraud.

 In the world of business, a practice may be deceitful, even repugnant to standards of business

 morality, and nevertheless fall short of fraud. A sharp business practice may be unethical or

 dishonest, but that does not make it fraudulent.25 Criminal law generally regulates action, rather

 than omission, and, thus, for you to find criminal liability based upon a failure to act the

 government must first prove beyond a reasonable doubt that the defendant had a duty to act. This

 duty to act must be a legal duty and not simply a moral duty.26

                False or fraudulent statements under the statute may include the concealment or

 omission of material facts in a manner that makes what is said or represented deliberately

 misleading. However, for a statement to be materially false based on an omission because it

 omits material information, there must be a duty to disclose such information. This duty may

 arise because a defendant has made partial or ambiguous statements that require further

 disclosure in order to avoid being misleading. This duty may also arise if the defendant bears a

 duty to disclose information by virtue of his relationship with an investor. Here, the government

 25
    The proposed addition was adapted from the charges of the Hon. Janet C. Hall in Litvak, Tr. at
 1495-96, and the “standing alone” argument comes from Countrywide. The last sentence is
 derived from United States v. Weimert, 819 F.3d 351, 357 (7th Cir. 2016) (“Not all conduct that
 strikes a court as sharp dealing or unethical conduct is a ‘scheme or artifice to defraud.’”)
 (internal citations omitted).
 26
    See United States v. Sabhnani, 599 F.3d 215, 237–38 (2d Cir. 2010) citing to 1 Wayne R.
 LaFave, Substantive Criminal Law § 6.2 (2d ed. 2008) and relying on United States v. Labat, 905
 F.2d 18, 23 (2d Cir. 1990), Morissette v. United States, 342 U.S. 246, 250, 72 S. Ct. 240, 96
 L.Ed. 288 (1952); United States v. Rybicki, 354 F.3d 124, 135–36 (2d Cir. 2003) and Jones v.
 United States, 308 F.2d 307, 310–11 (D.C. Cir. 1962)




                                                  30
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 35 of 95 PageID #: 10513



 has alleged that Platinum Partners was an investment adviser. An investment adviser has an

 affirmative duty of utmost good faith, and full and fair disclosure of all material facts, as well as

 an affirmative obligation to employ reasonable care to avoid misleading its clients. I instruct you

 that a fiduciary owes a duty to its investors disclose all material facts concerning a transaction

 entrusted to it.27 Furthermore, I instruct you that the defendants had no duty to disclose to the

 investors any internal deliberations or expressions of doubt among Platinum employees.28

        B.      Second Element – Materiality29

                If you find that the government has established beyond a reasonable doubt that a

 statement was false or omitted, you must next determine whether the fact misstated or omitted

 was material under the circumstances.30


 27
    The stricken sentences are objectionable as unduly argumentative and misleading. First, it is
 misleading to incorporate the elements of investment adviser fraud into the charges for
 securities fraud. Second, it is misleading to note that “the government has alleged that Platinum
 Partners was an investment adviser” without instructing the jury that, under the elements for
 investment adviser fraud, this is a fact the government has the burden of proving beyond a
 reasonable doubt. Third, the instruction is misleading in that it impermissibly draws the
 inference that the defendants were fiduciaries of Platinum’s investors. Even if the defendants
 were investment advisers – and they are not; the investment adviser for the Platinum funds was
 Platinum Partners Management NY (PMNY) – cases in both this Circuit and others have found
 that “a hedge fund adviser’s client, for purposes of the Advisers Act, is the hedge fund, not the
 hedge fund investors.” SEC v. Northshore Asset Mgmt., No. 05 CIV. 2192 (WHP), 2008 WL
 1968299, at *5-6 (S.D.N.Y. May 5, 2008) (citing Goldstein v. SEC, 451 F.3d 873, 876 (D.C.
 Cir. 2006)).
 28
    See In re Time Warner Inc. Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993) (a corporation “is not
 required to disclose a fact merely because a reasonable investor would very much like to know
 that fact. Rather, an omission is actionable under the securities law only when the corporation is
 subject to a duty to disclose the omitted fact.”). See also In re Duane Reade Inc. Sec. Lit., No.
 02 Civ. 6478, 2003 WL 22801416, at *7, n.15 (S.D.N.Y. Nov. 25, 2003) (“even when facts are
 material, a business need not disclose them immediately; rather, ‘the timing of disclosure is a
 matter for the business judgment of the corporate officers entrusted with the management of the
 corporation within the affirmative disclosure requirements promulgated by the exchanges and by
 the SEC.’”) (quoting SEC v. Texas Gulf Sulphur Co., 401 F.2d 833, 851, n.12 (2d Cir. 1968)).
 29
    The defense submits that materiality should be addressed as a separate, requisite element of
 securities fraud.
 30
    The addition of “beyond a reasonable doubt” in the first sentence is necessary to accurately


                                                  31
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 36 of 95 PageID #: 10514



                A material fact is one that would have been significant to a reasonable investor’s

 investment decision. In order for you to find that a misrepresentation was material, the

 government must prove beyond a reasonable doubt that there was a substantial likelihood that the

 misstated fact would have been viewed by a reasonable investor as having significantly altered

 the total mix of information available. To significantly alter the total mix of information

 available, means to meaningfully affect a reasonable investor’s investment decisions. However,

 to be material, a misstatement need not determine any particular outcome.

                Moreover, just because investors are required to sign a document stating that they

 will not rely on information outside of a defined set of documents, that does not render

 statements made outside that set of documents necessarily immaterial. You, the jury, must

 consider whether the misrepresentation or omission altered the total mix of information made

 available to investors.31 To be material, the government must also prove beyond a reasonable

 doubt a substantial likelihood that the disclosure of the truth would have assumed actual

 significance in the deliberations of the reasonable investor. In other words, in order to be

 material, the false statement must have been of such importance that it could reasonably be

 expected to cause or induce a reasonable investor to act or not act with respect to the transaction

 at issue.32

                The government need not prove that the misrepresentation would have deceived a

 person of ordinary intelligence. Once you find that there was material misrepresentation or



 state the law. See Sand Instr. 57-21 (“If you find that the government has established beyond a
 reasonable doubt that a statement was false (or omitted), you must next determine whether the
 fact misstated was material under the circumstances.”) (emphasis added).
 31
    This paragraph is unnecessary, unduly argumentative, and inaccurate.
 32
    The defense submits that the additional proposed language is necessary to accurately state the
 law. See Litvak, Tr. at 1498.


                                                  32
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 37 of 95 PageID #: 10515



 omission of material facts, it does not matter whether the intended victims were gullible buyers

 or sophisticated investors because the securities laws protect the gullible and unsophisticated as

 well as the experienced investor.33

                The securities fraud statute does not prohibit misstatements that would be minor,

 trivial, obvious, or unimportant to a reasonable investor. The word material is used to distinguish

 the kinds of statements that would have been significant to a reasonable investor in making an

 investment decision from those that would be of no real importance to that investor. The fact that

 information mattered to an investor is not sufficient for it to be material. In order to be material,

 there must be a substantial likelihood that a reasonable investor would find the misrepresentation

 significant in making an investment decision. That is, the misrepresentation would have had to

 make a difference in the investor’s position; if there would have been no change – for example,

 maybe there was no investment decision left to make because the decision was already made

 when the misrepresentation occurred, or the investor had no other options, or a different decision

 would have had no impact — then the misrepresentation cannot be material as a matter of law.

 Furthermore, a false statement cannot be material if it constitutes mere puffing or sales talk that

 would not in the view of a reasonable investor significantly alter the total mix of information

 available in making an investment decision.34

                Nor does it matter whether the alleged unlawful conduct was successful or not, or

 that the defendant profited or received any benefit as a result of the alleged scheme. Success is

 not an element of the crime charged. However, if you find that the defendant did profit from the

 alleged scheme, you may consider that in relation to the second element of intent, which is what


 33
    This paragraph is unnecessary, unduly argumentative, and inaccurate.
 34
   . The defense submits that the additional proposed language is necessary to accurately state the
 law. See Litvak, Tr. at 1498-99.


                                                   33
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 38 of 95 PageID #: 10516



 I am going to cover next. The standard of a “reasonable investor” may vary with the nature of the

 participants involved in a particular market or investment position. In determining whether the

 stated fact is material, you must consider the sophistication of investors in the market at issue

 and the sorts of information available to investors in that market. You may consider all the

 evidence about what such a sophisticated reasonable investor would consider important when

 making an investment decision and approach the question of materiality objectively and decide

 for yourself whether the government has proven materiality beyond a reasonable doubt. You

 must assess whether the false statement fact was material based on all the facts available to a

 reasonable investor as of the time of the transaction and not upon a hindsight view, including any

 contract that that investor signed. While the particular market is relevant, materiality is still an

 objective standard – materiality cannot be proven by the mistaken beliefs of the worst informed

 participant in a market.35

        B C.    Second Third Element – Knowledge, Intent, and Willfulness

                The third second element of securities fraud that the government must prove

 beyond a reasonable doubt is that the a defendant you are considering acted participated in the

 alleged scheme to defraud knowingly, willfully, and with intent to defraud. Where, as in this

 case, a defendant is charged with conspiracy to commit securities fraud, the government must

 prove that the defendant conspired knowingly, willfully, and with intent to defraud, and in the

 absence of good faith.36


 35
    The paragraph proposed by the government is unnecessary, unduly argumentative, and
 misstates the law. The defense submits that the proposed language is necessary to accurately
 state the law, see Litvak, Tr. at 1499, and an appropriate replacement.
 36
    The defense submits that the proposed addition of “that the government must prove beyond a
 reasonable doubt” is necessary to accurately state the government’s burden of proof. The
 defense further submits that the use of the word “acted” is misleading in that it unduly broadens
 the scope of the jury’s consideration of the defendants’ actions; the proposed replacement of


                                                   34
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 39 of 95 PageID #: 10517



                 I have already defined “knowingly,” and “willfully,” “intentionally,” and “good

 faith” for you, and I refer you to those earlier definitions.

                 For the purposes of securities fraud and conspiracy to commit securities fraud,

 “intent to defraud” means to act knowingly and with the intent to deceive.

                 The question of whether a person acted knowingly, willfully, and with the intent

 to defraud is a question of fact for you to determine like any other fact question. This question

 involves a person’s state of mind.

                 Direct proof of what is in someone’s mind knowledge and fraudulent intent is

 almost never available to demonstrate someone’s state of mind. It would be a rare case where it

 could be shown that a person wrote or stated that at a given time in the past he committed an act

 with fraudulent intent. S But such direct proof is not required. The ultimate fact determination of

 knowledge and criminal intent, though subjective, may be established by circumstantial evidence

 based on a person’s outward manifestations, his words, his conduct, his acts and all the

 surrounding circumstances disclosed by the evidence and rational or logical inferences that may

 be drawn from that. Circumstantial evidence, if believed, is of no less value than direct evidence.

                 Since an essential element of the crime charged is intent to defraud, it follows that

 good faith on the part of the a defendant is a complete and absolute defense to a charge of

 securities fraud and conspiracy to commit securities fraud. The defendants, however, has have no

 burden to establish a defense of their own good faith. The burden is on the government to prove

 fraudulent intent and consequent the lack of good faith of the defendant you are considering


 “participated in the scheme to defraud” more accurately states the law. See Sand Instr. 57-24
 (“The second element that the government must establish beyond a reasonable doubt is that the
 defendant participated in the scheme to defraud knowingly, willfully and with intent to
 defraud.”) (emphases added).



                                                   35
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 40 of 95 PageID #: 10518



 beyond a reasonable doubt. Under the anti-fraud statutes, even false representations or statements

 or omissions of material facts do not amount to a fraud unless done with fraudulent intent.

 However misleading or deceptive a plan may be, it is not fraudulent if it was devised or carried

 out in good faith. An honest belief in the truth of the representations made by a defendant is an

 absolute defense, however inaccurate the statements may have turned out to be.37

                That said, a belief by the defendant that ultimately everything would work out so

 that no one would lose any money does not require that you find he acted in good faith. No

 amount of honest belief on the part of a defendant that the scheme will ultimately make a profit

 for the investors will excuse fraudulent actions or false representations by him to obtain money.38

                The government may prove that the defendant acted knowingly in either of two

 ways. First, it is sufficient, of course, if the evidence satisfies you beyond a reasonable doubt that

 the defendant was actually aware the statements he made, caused to be made, or conspired

 agreed to be made, were false or misleading. Alternatively, the defendant’s knowledge may be

 established by proof that the defendant was aware of a high probability that the statement was

 false, unless, despite this high probability, the facts show that the defendant actually believed the

 statement to be true.

                Knowledge may be found from circumstances that would convince an average,

 ordinary person. Thus, you may find that the defendant knew that the statement was false if you

 conclude beyond a reasonable doubt that he made it with deliberate disregard of whether it was

 true or false and with a conscious purpose to avoid learning the truth. If you find that the



  37
     This paragraph alone is incomplete and misleading. The defense submits the addition of
  the proposed language, adapted from the Sand Model Jury Instructions, is a more fulsome
  statement of law. See Sand Instr. 57-24.
 38
    This paragraph is objectionable as unnecessary and unduly argumentative.


                                                  36
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 41 of 95 PageID #: 10519



 defendant acted with deliberate disregard for the truth, the knowledge requirement would be

 satisfied unless the defendant actually believed the statement to be true. This I remind you,

 however, that guilty knowledge, however, cannot be established by demonstrating merely

 negligence, mistake, misunderstanding, or foolishness on the part of the a defendant.39

        C D.    Third Fourth Element — Instrumentality of Interstate Commerce

                 The fourth third and final element that the government must prove beyond a

 reasonable doubt is that the defendant knowingly used or caused to be used — or for conspiracy

 counts, conspired to use — the mails or any means or instrumentality of transportation or

 communication in interstate commerce, including telephones or email, in furtherance of a

 scheme to defraud.

                It is not necessary that a defendant be directly or personally involved in any

 mailing, emailing, telephone calls or telephone messages. If the defendant was an active and

 knowing participant in the scheme and took steps or engaged in conduct which he knew or

 reasonably could have foreseen would naturally and probably result in the use of the mails or the

 internet or telephone lines, then you may find that he caused the mails or these other

 instrumentalities of interstate commerce to be used. When one does an act with the knowledge

 that the use of interstate means or communication will follow in the ordinary course of business,

 or where such use reasonably can be foreseen, even though not actually intended, then he causes

 such means to be used.

                It is not necessary that the items sent through the mails or over the internet or

 communicated by telephone contain the fraudulent material or anything criminal or


 39
   The defense submits that the government has no factual basis to set forth a “deliberate
 disregard” charge.



                                                  37
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 42 of 95 PageID #: 10520



 objectionable. The matter mailed or communicated by telephone may be entirely innocent.

                  The use of telephones, the internet or the mail need not be central to the execution

 of the scheme and may even be incidental to it. All that is required is that the use of the

 telephones, the internet or the mail bears some relation to the object of the scheme or fraudulent

 conduct. In fact, the actual offer or sale need not be accomplished or accompanied by the use of

 telephone or internet or the mail so long as the defendant is still engaged in actions that are part

 of a fraudulent scheme.

                  I remind you that Count One does not allege that a securities fraud was actually

 committed, and the government does not need to prove that a securities fraud was committed or

 attempted for you to find a defendant guilty of this count. Rather, Count One charges the

 defendants with conspiring to commit securities fraud.40

                                               Authority

                To the extent not directly cited, adapted from Charges of the Hon. Ronnie Abrams
 in United States v. Tagliaferri, No. 13-CR-115 (S.D.N.Y. 2014), Trial Tr. 2750-2760, aff’d, 820
 F.3d 568 (2d Cir. 2016).




 40
      The removed paragraphs are objectionable as unnecessary and unduly argumentative.


                                                   38
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 43 of 95 PageID #: 10521




                                        REQUEST NO. 9 13
                                Elements of Investment Adviser Fraud

                  Count One also alleges that an object of the conspiracy was to commit investment

 adviser fraud.

                  The Investment Advisers Act was enacted with the fundamental purpose of

 imposing a broad proscription against any practice which operates as a fraud or deceit upon any

 client or prospective client of an investment adviser. The Investment Advisers Act of 1940 thus

 reflects a Congressional recognition of the delicate fiduciary nature of an investment advisory

 relationship, as well as a Congressional intent to create various enforcement mechanisms to

 eliminate, or at least to expose, all conflicts of interest that might incline an investment adviser to

 render advice which was not disinterested.41

                  A “fiduciary” is a special type of agency in which a special trust or confidence is

 reposed in the agent, who is duty bound to act in the utmost good faith and candor and good

 conscience with due regard for the interests of the person reposing the confidence. Examples of a

 fiduciary include (but are not limited to) an executor or administrator of an estate; an attorney

 with respect to the affairs of his client; a guardian of an infant or incompetent person with

 respect to his ward; and the officers and directors of a corporation with respect to the

 stockholders of the corporation. I instruct you as a matter of law that investment advisers are

 fiduciaries to their investment advisory clients.

                  Thus, an investment adviser has an affirmative duty of utmost good faith, and full

 and fair disclosure of all material facts, as well as an affirmative obligation to employ reasonable

 care to avoid misleading his clients. I instruct you that a fiduciary owes a duty to disclose all


 41
      The defense submits that this paragraph is unnecessary.


                                                     39
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 44 of 95 PageID #: 10522



 material facts concerning the transaction entrusted to it.42

                  The knowing and intentional concealment by a fiduciary of material information

 which he or she it is under a duty to disclose to another, under circumstances where the

 nondisclosure can or does result in harm to the other, can be a fraud can form part of the factual

 basis for investment adviser fraud, if the government has also proven beyond a reasonable doubt

 the other elements of the offense.

                  I will now explain the elements of the investment adviser fraud charge. They are

 as follows:

                  First, that the offense was committed — or, in a conspiracy, was conspired to be

 committed — by an investment adviser;

                  Second, that the investment adviser did — or, in a conspiracy, agreed to do — one

 of the following: (a) employ a device, scheme, or artifice to defraud an actual or prospective

 investment advisory client; (b) engage in a transaction, practice or course of business which

 operated as a fraud and deceit upon those investment advisory clients or prospective investment

 advisory clients; or (c) engage in an act, practice, and course of business that was fraudulent,

 deceptive, and manipulative;

                  Third, that the defendant devised or participated in such alleged device, scheme or

 artifice to defraud, or engaged in such alleged transaction, practice, or course of business,

 knowingly, willfully, and with the intent to defraud an investment advisory client; and

                  Fourth, that such alleged device, scheme, or artifice to defraud, or such alleged

 transaction, practice, or course of business, was engaged in or employed by use of the mails or an

 instrumentality of interstate commerce.


 42
      The defense submits that the removed sentences are unnecessary.


                                                   40
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 45 of 95 PageID #: 10523



        A.      First Element — Investment Adviser

                The first element the government must prove beyond a reasonable doubt is that

 the offense was committed by an investment adviser.

                The Act defines an investment adviser as follows: “Investment adviser means any

 person who, for compensation, engages in the business of advising others, either directly or

 through publications or writings, as to the value of securities or as to the advisability of investing

 in, purchasing or selling securities, or who, for compensation and as part of a regular business,

 issues or promulgates analyses or reports concerning securities, but does not include . . . any

 broker or dealer whose performance of such services is solely incidental to the conduct of his

 business as a broker or dealer and who receives no special compensation therefor.”

                Thus, to determine whether a person or entity is an investment adviser under the

 Act, you must primarily consider three factors:

                First, whether the person or entity provided advice or was an adviser that issued

 reports or analyses regarding securities;

                Second, whether the person or entity was in the business of providing such

 advice; and

                Third, whether the person or entity was provided compensation for such advice.

                As I mentioned, an investment adviser has a fiduciary duty to his or her its clients.

 The government has alleged that Platinum Management was the investment adviser here. Should

 you find that the government has proved this beyond a reasonable doubt, I instruct you as a

 matter of law that, in such an event, Platinum Management owed a fiduciary duty only to the

 funds it managed - namely, PPVA, PPCO, and PPLO - because the funds, and not its investors,




                                                   41
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 46 of 95 PageID #: 10524



 were Platinum Management’s clients.43

        B.      Second Element — Fraudulent Act

                The second element the government must prove beyond a reasonable doubt is that

 the investment adviser did — or, in a conspiracy, agreed to do — any one or more of the

 following: (a) employ a device, scheme, or artifice to defraud an actual or prospective investor-

 client investment advisory clients; (b) engage in a transaction, practice, or course of business

 which operated as a fraud and deceit upon those investors or prospective investors actual or

 prospective investment advisory clients; or (c) engage in an act, practice, and course of business

 that was fraudulent, deceptive and manipulative.44

                Any one of these types of alleged fraudulent conduct, if proven by the

 government beyond a reasonable doubt, is sufficient. However, a As with securities fraud, you

 43
    The defense submits that this paragraph is misleading without the proposed additional
 language. First, the government has alleged that Platinum Management was the investment
 adviser, see Ind. ¶ 98. Second, even if the jury found that the defendants were investment
 advisers -- which they are not, see SEC v. Pimco Advisors Fund Mgmt LLC, 341 F. Supp. 2d 454,
 470 (2004) (finding that individual executive defendants could not be charged with violations of
 the Investment Advisers Act directly, “since they are not themselves investment advisers covered
 by the statutory provisions.”) -- cases in both this Circuit and elsewhere have found that, while
 hedge fund managers are investment advisers, they do not owe a fiduciary duty to individual
 investors; instead, their fiduciary duties run to the fund itself. SEC v. Northshore Asset Mgmt.,
 No. 05 CIV. 2192 (WHP), 2008 WL 1968299, at *5-6 (S.D.N.Y. May 5, 2008) (“a hedge fund
 adviser's client, for purposes of the Advisers Act, is the hedge fund, not the hedge fund
 investors.”) (citing Goldstein v. SEC, 451 F.3d 873, 876 (D.C. Cir. 2006)). See also Goldstein,
 451 F.3d at 881 (in a hedge fund, the “adviser owes fiduciary duties only to the fund, not to the
 fund’s investors . . . If the investors are owed a fiduciary duty and the entity is also owed a
 fiduciary duty, then the adviser will inevitably face conflicts of interest. Consider an investment
 adviser to a hedge fund that is about to go bankrupt. His advice to the fund will likely include
 any and all measures to remain solvent. His advice to an investor in the fund, however, would
 likely be to sell.”)
 44
    The defense submits that the addition of “beyond a reasonable doubt” is necessary to
 accurately state the government’s burden of proof. Additionally, this paragraph misstates the law
 in that it conflates “investment advisory clients” with “investors”; as stated before, the law is
 clear that it is the investment adviser’s fiduciary duties at issue, and that the duties run to the
 fund itself, not to individual investors. See 15 U.S.C. § 80b-6; Goldstein v. SEC, 451 F.3d 873,
 881 (D.C. Cir. 2006).


                                                  42
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 47 of 95 PageID #: 10525



 must be in unanimous agreement as to which type of unlawful requisite conduct, if any, has been

 proven beyond a reasonable doubt by the government.45

                Now let me explain some of these terms.

                As with securities fraud, a device, scheme or artifice is merely a plan for the

 accomplishment of any objective. Fraud is a general term that embraces all efforts and means

 that individuals devise to take advantage of others. It includes all kinds of manipulative and

 deceptive acts. The fraud or deceit need not relate to the investment value of the securities

 involved in this case. It is not necessary that the defendant made a profit or that anyone actually

 suffered a loss for you to find that the government has proven this element beyond a reasonable

 doubt.46

                The fraudulent representation must relate to a material fact or matter. I previously

 told you what a material fact is with regard to securities fraud, and that same standard applies

 here.

                The failure to disclose information may constitute a fraud if the investment

 adviser was under a legal, professional or contractual duty to make such a disclosure, the

 defendant actually knew such disclosure was required to be made, and the defendant failed or

 conspired to fail to make such disclosure with the specific intent to defraud.47



 45
    The defense submits that the first sentence is cumulative and unnecessary. Furthermore, the
 use of the word “unlawful” is objectionable as unduly argumentative; the defense submits that
 the use of the word “requisite” in the place of “unlawful” more fairly represents this element to
 the jury. Finally, the addition of “beyond a reasonable doubt” is necessary to accurately state the
 government’s burden of proof.
 46
    The defense submits that this paragraph is unnecessary and unduly argumentative.
 47
    This paragraph is objectionable as cumulative, unnecessary, and unduly argumentative.
 Furthermore, this paragraph misstates the law by conflating “defendant” with “investment
 adviser.” First; it is misleading to insert “defendant” in lieu of “investment adviser” when, under
 the elements for investment adviser fraud, this is a fact that the government has the burden of


                                                  43
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 48 of 95 PageID #: 10526



                The government has alleged various methods of conduct by which the charged

 defendants conspired to carry out a scheme to defraud Platinum Management’s investment

 advisory clients, engaged in a transaction, practice, or course of business which operated as a

 fraud and deceit upon those investors, or engaged in an act, practice, and course of business that

 was fraudulent, deceptive, and manipulative.48

                Specifically, the government alleges that the defendants conspired to commit

 investment adviser fraud by defrauding investors in PPVA about the performance and value of

 the fund’s assets, the fund’s liquidity, and its practice of preferentially paying certain investor

 redemptions before others.49

                Any one of these particular methods of alleged fraudulent conduct standing alone

 is sufficient for you to return a verdict of guilty on this count if you find the other elements are

 met. However, you must be in unanimous agreement as to which type of fraudulent conduct, if

 any, has been proven by the government.50

        C.      Third Element — Knowledge, Intent, and Willfulness

                The third element the government must prove beyond a reasonable doubt is that

 the defendant devised or participated in such alleged device, scheme or artifice to defraud, or

 engaged in such alleged transaction, practice, or course of business, knowingly, willfully, and


 proving beyond a reasonable doubt. Second, it is misleading in that it impermissibly draws the
 inference that the defendants were fiduciaries of Platinum’s investors.
 48
    This paragraph is objectionable as unnecessary and unduly argumentative. Furthermore, this
 paragraph is misleading in that it conflates “Platinum Management’s investment advisory
 clients” with “investors.”
 49
    This paragraph is misleading in that it conflates “investors in PPVA” with “Platinum
 Management’s clients”; as stated before, the law is clear that the investment adviser’s fiduciary
 duties run to the fund itself, not to individual investors. See 15 U.S.C. § 80b-6; Goldstein v. SEC,
 451 F.3d 873, 881 (D.C. Cir. 2006).
 50
    The defense submits that this paragraph is cumulative, unnecessary, and unduly
 argumentative.


                                                   44
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 49 of 95 PageID #: 10527



 with the intent to defraud an investment advisory client, and in the absence of good faith.51

                 The terms “knowingly,” “willfully,” and “with intent to defraud,” and “good

 faith” have the same meaning here as they have for securities fraud.

                 Since the essential elements of investment adviser fraud require, among other

 things, proof beyond a reasonable doubt of willfulness and the intent to defraud, it follows that

 good faith on the part of the defendant you are considering is a complete defense to a charge of

 securities fraud. If you find that a defendant acted in good faith, or held an honest belief that his

 actions were proper and not in furtherance of any unlawful activity, you cannot convict him of

 that count. I previously instructed you on good faith, and you should apply those instructions

 here. Again, a defendant has no burden to establish a defense of good faith. The burden is on the

 government to prove fraudulent intent and consequent lack of good faith beyond a reasonable

 doubt.52

          D.     Fourth Element — Instrumentality of Interstate Commerce

                 The fourth and final element the government must prove beyond a reasonable

 doubt is that the defendant knowingly caused to be used the mails or an instrumentality of

 interstate commerce, such as interstate telephone, facsimile, or wire communications in

 furtherance of the alleged scheme to defraud, or the allegedly fraudulent conduct specified in the

 Indictment.53

                 This element is the same as the element I previously explained for securities

 fraud.

 51
    The defense submits that the proposed additions are necessary to accurately state the
 government’s burden of proof and the law.
 52
    Adapted from the charge of the Hon. Janet C. Hall in Litvak, Tr. at 1502-03, and Sand Instr.
 57-16.
 53
    The defense submits that the addition of “beyond a reasonable doubt” is necessary to
 accurately state the government’s burden of proof.


                                                  45
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 50 of 95 PageID #: 10528



                I remind you that Count One does not allege that an a securities fraud or investor

 adviser fraud was actually committed, and the government does not need to prove that an a

 securities fraud or investment adviser fraud was committed or attempted for you to find a

 defendant guilty of this count. Rather, Count One charges the defendants with conspiring to

 commit investment adviser fraud, and you must therefore find that the government has proved

 beyond a reasonable doubt each and every element of that charge as I have defined it for you.

 The failure to prove any element beyond a reasonable doubt requires you to find that defendant

 you are considering not guilty.54

                E.     The Testimony of Amir Shaked

                You may recall that Mr. Shaked testified that failing to provide him with one or

 more Fund documents was a violation of the Investment Adviser Act. I instruct you that you

 should disregard Mr. Shaked’s testimony in this regard. The defendants have not been charged

 with a failure to provide investors with Fund documents, which include the PPM, LP Agreement,

 Subscription Agreement, and Master LP Agreement.55

                                             Authority

                To the extent not directly cited, adapted from the charges of the Hon. Ronnie
 Abrams in United States v. Tagliaferri, No. 13-CR-115 (S.D.N.Y. 2014), Trial Tr. 2750-2760,
 aff’d, 820 F.3d 568 (2d Cir. 2016).




 54
    The defense submits that the alterations are necessary to accurately state the law. Furthermore,
 the defense submits that an additional instruction is required to address the investor witnesses’
 testimony.
 55
    See Mr. Shaked’s testimony Tr. at 2333 and 2339.


                                                 46
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 51 of 95 PageID #: 10529




                                      REQUEST NO. 10 14
                                         Count Two

               The next count is Count Two. Count Two of the Indictment charges defendants

 NORDLICHT, LEVY, and SANFILIPPO with conspiracy to commit wire fraud in connection

 with the Investment Scheme. Specifically, Count Two states, in pertinent part:

               In or about and between November 2012 and December 2016, both
               dates being approximate and inclusive, within the Eastern District
               of New York and elsewhere, the defendants MARK
               NORDLICHT, DAVID LEVY, and JOSEPH SANFILIPPO,
               together with others, did knowingly and intentionally conspire to
               devise a scheme and artifice to defraud investors and prospective
               investors in PPVA, PPCO and PPNE, and to obtain money and
               property from them by means of materially false and fraudulent
               pretenses, representations and promises, and for the purpose of
               executing such scheme and artifice, to transmit and cause to be
               transmitted by means of wire communication in interstate and
               foreign commerce writings, signs, signals, pictures and sounds,
               contrary to Title 18, United States Code, Section 1343.

               The relevant statute on this subject is 18 U.S.C. § 1349, which provides, in

 pertinent part that any person who attempts or conspires to commit wire fraud shall have

 committed a crime.

                                            Authority

               Adapted from the Petrossi Jury Charge, Trial Tr. 1136.




                                                47
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 52 of 95 PageID #: 10530




                                        REQUEST NO. 11 15
                                       Elements of Count Two

                 In order to prove that a defendant committed the crime charged in Count Two, the

 government has to prove each of the following elements beyond a reasonable doubt:

                 First, that a conspiracy to commit wire fraud existed;

                 And second, that the defendant knowingly and intentionally willfully became a

 member of the conspiracy, with the intent required to commit the object of the charged

 conspiracy.56

                 Again, these are the first and second elements of any conspiracy, which I already

 explained to you previously. Those same instructions will apply to this Count Two.

                 Now you’ll recall that the conspiracy in Count One, in addition to these two

 elements, also requires an overt act in furtherance of the conspiracy. A conspiracy to commit

 wire fraud in contrast does not require such an overt act.57

                 You should not speculate as to why the law is different for this Count and it

 should not affect your deliberations.58

                                              Authority

                 To the extent not directly cited, adapted from the Petrossi Jury Charge, Trial Tr.
 1137.




 56
    The phrase “knowingly and intentionally” is objectionable as misleading and an incorrect
 statement of law. The standard for conspiracy requires that each defendant “knowingly and
 willfully became a member of the conspiracy.” Sand Instr. 19-3 (emphasis added). Additionally,
 the defense submits that the proposed addition of “with the intent required to commit the object
 of the charged conspiracy” more accurately states the law. See Sand Instr. 19-3S, 19-6.
 57
    The defense submits this paragraph is objectionable as misleading and unnecessary.
 58
    The defense submits this paragraph is objectionable as misleading and unnecessary.


                                                  48
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 53 of 95 PageID #: 10531



                                        REQUEST NO. 12 16
                                       Elements of Wire Fraud

                 As I did with securities fraud and investment adviser fraud, I need to explain the

 crime of wire fraud for you to determine whether the government has proven this charge of wire

 fraud conspiracy. The elements of wire fraud are as follows:

                 First, there was a scheme or artifice to defraud or to obtain money or property by

 materially false and fraudulent pretenses, representations or promises, as alleged in the

 Indictment.59

                 Second, that the defendant knowingly and willfully participated in the scheme or

 artifice to defraud with knowledge of its fraudulent nature and with specific intent to defraud.

                 And third, that in execution or in furtherance of that scheme the defendant

 conspired to used or caused to be used interstate or foreign wires, as specified in the

 Indictment.60

                 Let me go over each one of those three items.

        A.       First Element — Scheme to Defraud

                 The first element the government must prove beyond a reasonable doubt is the

 existence of a scheme or artifice to defraud or to obtain money or property by means of false or




 59
    The defense submits the addition of the proposed language is necessary to accurately state the
 law. See Sand Instr. 44-3 (“First, that there was a scheme or artifice to defraud or to obtain
 money or property . . . by materially false and fraudulent pretenses, representations or promises,
 as alleged in the indictment . . . .”) (emphasis added).
 60
    The phrase “conspired to use” is not appropriate in the instruction as to the substantive
 elements of the underlying crime, wire fraud. Moreover, the defense submits that the addition of
 “as specified in the Indictment” is necessary to accurately state the law. See Sand Instr. 44-3
 (“Third, that in execution of that scheme, the defendant used or caused the use of the mails (or a
 private or commercial interstate carrier or interstate wires) as specified in the indictment.”)
 (emphases added).


                                                  49
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 54 of 95 PageID #: 10532



 fraudulent pretenses, representations or promises.61

                  A scheme or artifice is a plan for the accomplishment of an illegal objective.

  Fraud is a general term which embraces all the various means that an individual can devise

  and that are used by an individual to gain an unlawful advantage over another by false

  representation, suggestions or deliberate disregard for the truth.62

                A scheme to defraud is any pattern or course of conduct designed to obtain money

 or property by means of trick, deceit, deception or by false or fraudulent representations or

 promises.

                A representation or statement is fraudulent if it was falsely made with the intent to

 deceive. Half truths, the concealment or omission of material facts or the expression of an

 opinion not honestly entertained; that is, not honestly believed by the person expressing the

 opinion, may also constitute false or fraudulent statements under the statute if made with the

 intent to deceive.63

                The deception does not have to be premised upon spoken or written words alone.

 The arrangement of the words or the circumstances into which they are used may convey a false

 and deceptive appearance. If there is intentional deception, the manner in which it is

 accomplished does not really matter is not material.64


 61
    The defense submits that the proposed additions are necessary to accurately state the
 government’s burden of proof. See Sand Instr. 44-4 (“The first element that the government
 must prove beyond a reasonable doubt is that there was a scheme or artifice to defraud . . . .”)
 (emphasis added).
 62
    The defense submits that the proposed additions are necessary for clarity and to accurately
 state the law.
 63
    The defense submits the proposed additions are necessary to accurately state the law.
 64
    The phrase “does not really matter” does not accurately state the standard; the defense submits
 that replacing that phrase with “is not material” is more accurate. See Sand Instr. 44-4 (“If there
 is deception, the manner in which it is accomplished is immaterial.”).


                                                  50
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 55 of 95 PageID #: 10533



                In addition to proving that a statement was false or fraudulent, and related to a

 material fact, in order to establish a scheme to defraud, the government must prove beyond a

 reasonable doubt that the alleged scheme contemplated depriving another of money or

 property.65 The second element of wire fraud requires the government to prove beyond a

 reasonable doubt a scheme to defraud. Proof of fraudulent intent, or the specific intent to harm or

 defraud the victims of the scheme, is an essential component of the scheme to defraud element.

 Proof of deceit, without more, is not sufficient to find a scheme to defraud. Thus, the government

 must, at a minimum, prove beyond a reasonable doubt that the defendant contemplated some

 actual harm or injury. Only a showing of intended harm will satisfy the element of fraudulent

 intent.” 66

                The failure to disclose information may constitute a fraud if the speaker was

 under a legal, professional or contractual duty to make such a disclosure, the defendant actually

 knew such disclosure was required to be made, and the defendant conspired to fail to make such

 disclosure with the specific intent to defraud.67

                The fraudulent representation must relate to a material fact or matter. I previously

 told you what a material fact is with regard to Count One, and I will not repeat that same

 standard applies here.

                It is not necessary that a defendant or his alleged co-conspirators actually realized

 any gain from a the alleged scheme to defraud, or that the intended victim actually suffered any



 65
    The defense submits the proposed additions are necessary to accurately state the government’s
 burden of proof.
 66
    Modified from United States v. Davis, 2017 WL 3328240 (S.D.N.Y. Aug. 3, 2017); United
 States v. Starr, 816 F.2d 94, 98 (2d Cir. 1997).
 67
    The defense submits that this paragraph is inappropriately placed in the order of the overall
 instruction. The defense proposes moving this paragraph behind the following paragraph.


                                                     51
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 56 of 95 PageID #: 10534



 loss. Only a scheme to defraud and not actual fraud must be proved to sustain a conviction.68

                It is also not necessary for the government to prove each and every

 misrepresentation or false promise that the government alleges in the indictment. It is sufficient

 that the government proves beyond a reasonable doubt that one or more of the alleged material

 misrepresentations was made in furtherance of the alleged scheme to defraud.69

                You must, however, all agree on at least one misrepresentation that is proved

 beyond a reasonable doubt to be false. You cannot have some of you thinking one statement was

 false and others of you thinking that a different statement was false. All of you have to agree on

 that at least one of the same misrepresentations was proved beyond a reasonable doubt to be false

 to sustain a conviction.70

                Again, you cannot find a defendant guilty if only some of you think that

 misrepresentation “A” is false while others think that only misrepresentation “B” is false. There

 must be at least one specific pretense, representation, or promise about a material fact that all of

 you find to have been proven beyond a reasonable doubt to be false in order to find the defendant

 guilty.71

                A scheme to defraud need not be shown by direct evidence, but may be


 68
    The defense proposes these revisions to make this instruction consistent with the Sand model
 jury instructions. See Sand Instr. 44-4 (“[I]t is not necessary that the government prove that the
 defendant actually realized any gain from the scheme or that the intended victim actually
 suffered any loss.”).
 69
    The defense proposes these revisions to make this instruction consistent with the Sand model
 jury instructions. See Sand Instr. 44-4 (“It is not required that every misrepresentation charged in
 the indictment be proved. It is sufficient if the prosecution proves beyond a reasonable doubt that
 one or more of the alleged material misrepresentations were made in furtherance of the alleged
 scheme to defraud.”).
 70
    The defense submits the proposed additions are necessary for clarity and to accurately state the
 government’s burden of proof.
 71
    The defense submits the proposed additions are necessary to accurately state the government’s
 burden of proof.


                                                  52
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 57 of 95 PageID #: 10535



 established by all of the circumstances and facts in the case. It should be clear to you that if even

 one of you finds that the government has failed to prove beyond a reasonable doubt that a

 misrepresentation was made, that would mean there is no agreement by all of you and you may

 not find the defendant you are considering guilty.72

                If you find that the government has sustained its burden of proof that a scheme to

 defraud, as charged, did exist, you next should consider the second element.73

        B.      Second Element — Intent to Defraud

                The second element that the government must prove beyond a reasonable doubt is

 that the defendant executed a scheme knowingly, willfully, and with specific intent to defraud a

 victim. I have already told you what it means to act knowingly, willfully and with an intent to

 defraud as part of Count One. Those same definitions apply here.74

                Remember that since an essential element of the crime charged is intent to

 defraud, it follows that good faith on the part of the defendant is a complete defense to a charge

 of conspiracy to commit wire fraud. A defendant, however, has no burden to establish a defense

 of good faith. The burden is on the government to prove fraudulent intent and the consequent

 lack of good faith beyond a reasonable doubt.75


 72
    The defense submits that the proposed revisions are necessary to more accurately state the law
 and the government’s burden of proof.
 73
    The defense proposes the addition of this paragraph to make this instruction consistent with
 the Sand model jury instructions. See Sand Instr. 44-4.
 74
    The defense submits that the proposed additions are necessary to accurately state the
 government’s burden of proof. See Sand Instr. 44-5 (“The second element that the government
 must prove beyond a reasonable doubt is that the defendant participated in the scheme to defraud
 knowingly, willfully and with specific intent to defraud.”) (emphases added).
 75
    The defense submits the proposed paragraph is appropriate in light of the government’s burden
 of proof and overall complexity of the jury instructions. See Sand Instr. 44-5 (“Since an essential
 element of the crime charged is intent to defraud, it follows that good faith on the part of the
 defendant is a complete defense to a charge of mail (or wire) fraud. A defendant, however, has
 no burden to establish a defense of good faith. The burden is on the government to prove


                                                   53
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 58 of 95 PageID #: 10536



                In sum, the government has to must establish that the defendant knew that his

 conduct as a participant in the scheme was calculated to deceive, and nevertheless, he associated

 himself with the alleged fraudulent scheme for the purpose of causing some financial loss to

 somebody or depriving somebody of their interest in property acted deliberately and voluntarily

 rather than by ignorance, mistake, accident or carelessness; that he acted with a bad purpose,

 which is to say with the intent, conscious aim, or objective to do something that the law forbids

 either by disobeying or by disregarding the law; that he acted with the specific purpose of

 causing some deprivation of money or property; that he acted with the intention or the purpose to

 deceive; and that he lacked good faith. If the defendant was not a knowing and willful participant

 in the scheme, or if he lacked the specific intent to defraud, then he is not guilty of conspiracy to

 commit wire fraud.76

        C       Third Element — Use of Interstate Wires

                The third and final element that the government must establish beyond a

 reasonable doubt is the use of an interstate wire communication in furtherance of the scheme to

 defraud. The wire communication must pass between two or more states, or it must pass between

 the United States and a foreign country. That just means, for example, if one person in New York

 is talking to another person in New York, that is not enough. You have to go over state lines or

 over national lines.77

                A wire communication includes a wire transfer of funds between banks in


 fraudulent intent and the consequent lack of good faith beyond a reasonable doubt.”).
 76
    The defense submits that the proposed revisions are necessary to accurately state the law and
 to prevent misleading the jury. The revisions are adapted from Petrossi at 1140-41.
 77
    The defense submits that the proposed additions are necessary to accurately state the
 government’s burden of proof. See Sand Instr. 44-7 (“The third and final element that the
 government must establish beyond a reasonable doubt is the use of an interstate or international
 wire communication in furtherance of the scheme to defraud.”) (emphasis added).


                                                  54
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 59 of 95 PageID #: 10537



 different states, and telephone calls, emails, and facsimiles between two different states. The use

 of the wires need not itself be a fraudulent misrepresentation. It must, however, further or assist

 in the carrying out of the scheme to defraud. It is not necessary for a defendant to be directly or

 personally involved in the wire communication, as long as the communication was reasonably

 foreseeable in the execution of the alleged scheme to defraud in which the defendant is accused

 of participating.

                In this regard, it is sufficient to establish this element of the crime if the evidence

 justifies a finding that the defendant caused the wires to be used by others. This does not mean

 that the defendant must specifically have authorized others to make the call, wire the money or

 send the email. When one does an act with knowledge that the use of the wires will follow in the

 ordinary course of business, or where such use of the wires reasonably can be foreseen, even

 though not actually intended, then the defendant causes the wires to be used.

                Again, I remind you that Count Two does not allege that wire fraud was actually

 committed, and the government does not need to prove that wire fraud was committed or

 attempted for you to find a defendant guilty of this count. Rather, Count Two charges the

 defendants with conspiracy to commit wire fraud, and you must therefore find that the

 government has proved each and every element of that charge as I have defined it for you. The

 failure to prove any element beyond a reasonable doubt requires you to find the defendant you

 are considering not guilty.78

                                              Authority

              To the extent not directly cited, adapted from the Petrossi Jury Charge, Trial Tr.
 1137-1142; and Sand Instr. 44-4, 44-7.


 78
   The defense submits that the proposed revisions are necessary to more accurately state the law
 and the government’s burden of proof.


                                                  55
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 60 of 95 PageID #: 10538




                                          REQUEST NO. 13 17
                                             Count Three

                Count Three of the Indictment charges defendants NORDLICHT, LEVY, and

 SANFILIPPO with securities fraud in connection with the Investment Scheme. Specifically,

 Count Three states, in pertinent part:

                In or about and between November 2012 and December 2016, both
                dates being approximate and inclusive, within the Eastern District
                of New York and elsewhere, the defendants MARK
                NORDLICHT, DAVID LEVY, and JOSEPH SANFILIPPO,
                together with others, did knowingly and willfully use and employ
                one or more manipulative and deceptive devices and contrivances,
                contrary to Rule 10b-5 of the Rules and Regulations of the United
                States Securities and Exchange Commission, Title 17, Code of
                Federal Regulations, Section 240.10b-5, by: (a) employing one or
                more devices, schemes and artifices to defraud; (b) making one or
                more untrue statements of material fact and omitting to state one or
                more material facts necessary in order to make the statements
                made, in light of the circumstances in which they were made, not
                misleading; and (c) engaging in one or more acts, practices and
                courses of business which would and did operate as a fraud and
                deceit upon one or more investors and prospective investors in
                PPVA, in connection with the purchase and sale of investments in
                PPVA, directly and indirectly, by use of means and
                instrumentalities of interstate commerce and the mails.

                To sustain its burden of proving a defendant guilty of Count Three, the

 government has to prove beyond a reasonable doubt each of the three elements of securities

 fraud that I previously explained to you when I was talking about Count One, conspiracy to

 commit securities fraud and investment adviser fraud. You will recall I defined the elements of

 conspiracy in that count, and that I also told you that the underlying substance of securities fraud

 had its own elements. Again, those elements are:

                First, that in connection with the purchase or sale of a security, the defendant did

 any one or more of three requisite acts as follows:

                (1)     employed a device, scheme or artifice to defraud, or

                                                  56
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 61 of 95 PageID #: 10539



                (2)     made an untrue statement of a material fact or omitted to state a material

 fact which made what was said, under the circumstances, misleading, or

                (3)     engaged in an act, practice or course of business that operated, or would

 operate, as a fraud or deceit upon a purchaser or seller.

                Second, that the defendant acted willfully, knowingly, and with the intent to

 defraud.

                Third, that the defendant acted willfully, knowingly, and with the intent to

 defraud.

                And fourth, that the defendant knowingly used or caused to be used any means or

 instruments of transportation or communication in interstate commerce, or the use of the mails in

 furtherance of the fraudulent conduct.79

                You use those securities fraud elements here for this Count Three.

                The difference here, however, is that the government must prove that the

 defendant actually knowingly and willfully committed — or aided and abetted — the offense

 with intent to defraud, as opposed to merely knowingly and willfully conspiring to commit the

 offense with intent to defraud.

                                              Authority

                To the extent not directly cited, adapted from the Petrossi Jury Charge, Trial Tr.
 1150-1151.




 79
   Given the complexity of the jury instructions, the defense submits that repeating the three
 elements of securities fraud is appropriate here.


                                                  57
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 62 of 95 PageID #: 10540




                                       REQUEST NO. 14 18
                                        Aiding and Abetting

                As I just mentioned, Count Three requires you to find that a defendant either

 personally committed securities fraud or that he aided and abetted others in committing securities

 fraud.

                It is acceptable for the government to charge this crime under both alternatives;

 that is, that the defendant committed the securities fraud himself, or that he knowingly and

 intentionally aided and abetted others in committing securities fraud. Aiding and abetting is

 another legal theory in addition to the theory of primary liability by which the government can

 prove the defendant guilty of the crime charged in Count Three.80

                The aiding and abetting statute is Section 2 of Title 18 of U.S. Code. It says:

                        Whoever commits an offense against the United States or
                        aids, abets, counsels, commands, induces or procures its
                        commission, is punishable as a principal[; and]
                        Whoever willfully causes an act to be done which if
                        directly performed by him or another would be an offense
                        against the United States, is punishable as a principal.
                It is not necessary to find that the defendant personally committed the crime

 charged in Count Three, as long as the government proves that he knowingly and intentionally

 aided and abetted another person in doing so. That is because under the law, a person who

 knowingly and intentionally aids or abets another to commit an offense, is just as guilty of that

 offense as if he committed it himself; therefore, you can find the defendant guilty of the offense

 charged in this Count Three if you find beyond a reasonable doubt that the government has

 proven that another person actually committed the offense with which the defendant is charged,


 80
   The defense submits the proposed additions are necessary to accurately state the government’s
 burden of proof. See Sand Instr. 11-2.


                                                 58
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 63 of 95 PageID #: 10541



 and that the defendant knowingly and intentionally aided or abetted that person in the

 commission of the offense.81

                In order to find a defendant guilty of aiding and abetting a crime, you must first

 find that some person did actually commit the crime charged. Unlike a conspiracy which is a

 crime by itself, so that a defendant does not have to commit the underlying crime, no one can be

 convicted of aiding or abetting the criminal act of another if no crime was committed by the

 other person in the first place. The underlying crime has to have occurred for a person to be

 liable for aiding and abetting. But if you do find that the crime was committed, then you have to

 consider whether a defendant knowingly and intentionally aided or abetted the commission of

 the crime.82

                In order to aid or abet another to commit a crime, it is necessary that the

 defendant knowingly associated himself in some way with the crime, and that he participated in

 the crime by intentionally doing some act to help make the crime succeed.83

                To establish that a defendant knowingly and intentionally associated himself with

 the crime, the government must establish that the defendant knew and intended that the crime

 charged in Count Three would be committed.84

                To establish that a defendant participated in the commission of the crime, the



 81
    The defense submits the proposed additions are necessary to accurately state the government’s
 burden of proof. See Sand Instr. 11-2.
 82
    The clause “so that a defendant does not have to commit the underlying crime” is
 objectionable as cumulative, unnecessary, and unduly argumentative. The defense further
 submits the proposed additions are necessary to accurately state the government’s burden of
 proof. See Sand Instr. 11-2
 83
    The defense submits the proposed additions are necessary to accurately state the government’s
 burden of proof. See Sand Instr. 11-2.
 84
    The defense submits the proposed additions are necessary to accurately state the government’s
 burden of proof. See Sand Instr. 11-2.


                                                 59
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 64 of 95 PageID #: 10542



 government must prove that the defendant engaged in some affirmative conduct or overt act for

 the specific purpose of bringing about the crime.

                The mere presence of a defendant where a crime is being committed, even

 coupled with knowledge by a defendant that a crime is being committed, or merely associating or

 working with others who were committing a crime, is not sufficient to establish aiding and

 abetting. Somebody who has no knowledge that a crime is being committed, or is about to be

 committed, but acts in good faith or inadvertently does something that aids in the commission of

 that crime, is not an aider or abettor. An aider and abettor must know that the crime is being

 committed and act in a way that he knowingly intends to bring about the success of the criminal

 venture.85

                To determine whether a defendant aided and abetted the commission of the crime

 charged in Count Three, or caused the commission of that crime, ask yourself these questions:

                First, did he participate in the crime charged as something he wished to bring

 about?

                Second, did he associate himself with the criminal venture knowingly and

 willfully?

                And third, did he seek by his actions to make the criminal venture succeed?

                If he did, then the defendant is an aider and abettor and he is guilty of Count

 Three. If on the other hand your answer to any of these questions is “no,” then the defendant is

 not an aider and abettor and you must not find him guilty of Count Three on the aiding and




 85
   The defense submits the proposed additions are necessary for clarity and to accurately state the
 government’s burden of proof. See Sand Instr. 11-2.


                                                 60
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 65 of 95 PageID #: 10543



 abetting theory.86

                                             Authority

                To the extent not directly cited, adapted from the Petrossi Jury Charge, Trial Tr.
 1151-1154.




 86
   The clause “or caused the commission of that crime” is objectionable as misleading and
 unnecessary. See Sand Instr. 11-2 (“To determine whether a defendant aided or abetted the
 commission of the crime with which he is charged, ask yourself these questions . . . .”).


                                                 61
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 66 of 95 PageID #: 10544




                                       REQUEST NO. 15 19
                                          Count Four

                Count Four of the Indictment also charges defendants NORDLICHT, LEVY, and

 SANFILIPPO with securities fraud in connection with what has been referred to as “PPNE.” the

 Investment Scheme.87 Specifically, Count Four states, in pertinent part:

                In or about and between September 2014 and December 2016,
                both dates being approximate and inclusive, within the Eastern
                District of New York and elsewhere, the defendants MARK
                NORDLICHT, DAVID LEVY, and JOSEPH SANFILIPPO,
                together with others, did knowingly and willfully use and employ
                one or more manipulative and deceptive devices and contrivances,
                contrary to Rule 10b-5 of the Rules and Regulations of the United
                States Securities and Exchange Commission, Title 17, Code of
                Federal Regulations, Section 240.10b-5, by: (a) employing one or
                more devices, schemes and artifices to defraud; (b) making one or
                more untrue statements of material fact and omitting to state one or
                more material facts necessary in order to make the statements
                made, in light of the circumstances in which they were made, not
                misleading; and (c) engaging in one or more acts, practices and
                courses of business which would and did operate as a fraud and
                deceit upon one or more noteholders and prospective noteholders
                in PPNE, in connection with the purchase and sale of investments
                in PPNE, directly and indirectly, by use of means and
                instrumentalities of interstate commerce and the mails.

                As with Count Three, to sustain its burden of proving a defendant guilty of Count

 Four, the government has to prove beyond a reasonable doubt each of the three elements of

 securities fraud that I previously explained to you.

                Again, the government must prove that the defendant actually knowingly and

 willfully committed — or aided and abetted — the offense with intent to defraud, as opposed to

 merely knowingly and willfully conspiring to commit the offense with intent to defraud.88


 87
    As described above, the defense submits that the “PPNE” charge should be distinguished from
 the alleged “Investment Scheme.”
 88
    The removed clause is objectionable as cumulative, unnecessary, and unduly argumentative.


                                                  62
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 67 of 95 PageID #: 10545



                Since the essential elements of securities fraud require, among other things, proof

 beyond a reasonable doubt of willfulness and the intent to defraud, it follows that good faith on

 the part of the defendant you are considering is a complete defense to a charge of securities

 fraud. If you find that a defendant acted in good faith, or held an honest belief that his actions

 were proper and not in furtherance of any unlawful activity, you cannot convict him of that

 count. I previously instructed you on good faith, and you should apply those instructions here.

 Again, a defendant has no burden to establish a defense of good faith. The burden is on the

 government to prove fraudulent intent and consequent lack of good faith beyond a reasonable

 doubt.89




 89
   Adapted from the charge of the Hon. Janet C. Hall in Litvak, Tr. at 1502-03, and Sand Instr.
 57-16.


                                                  63
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 68 of 95 PageID #: 10546




                                        REQUEST NO. 16 20
                                           Count Five

 Count Five of the Indictment charges defendants NORDLICHT, LEVY, and SANFILIPPO with

 investment adviser fraud in connection with the Investment Scheme. Specifically, Count Five

 states, in pertinent part:

                 In or about and between November 2012 and December 2016, both
                 dates being approximate and inclusive, within the Eastern District
                 of New York and elsewhere, the defendants MARK
                 NORDLICHT, DAVID LEVY, and JOSEPH SANFILIPPO,
                 together with others, did knowingly and willfully use the mails
                 and other means and instrumentalities of interstate commerce,
                 directly and indirectly: (a) to employ a device, scheme and artifice
                 to defraud Platinum Management’s clients and prospective clients;
                 (b) to engage in a transaction, practice and course of business
                 which operated as a fraud and deceit upon Platinum Management’s
                 clients and prospective clients; and (c) to engage in an act, practice
                 and course of business which was fraudulent, deceptive and
                 manipulative, contrary to Title 15, United States Code, Sections
                 80b-6 and 80b-17.

                 To sustain its burden of proving a defendant guilty of Count Five, the government

 has to prove beyond a reasonable doubt each of the four elements of investment adviser fraud

 that I previously explained to you when I was talking about Count One, conspiracy to commit

 securities fraud and investment adviser fraud. You will recall I defined the elements of

 conspiracy in that count, and that I also told you that the underlying substance of investment

 adviser had its own elements. Again, those elements are:

                 First, that the offense was committed — or, in a conspiracy, was conspired to be

 committed — by an investment adviser;

                 Second, that the investment adviser did — or, in a conspiracy, agreed to do — one

 of the following: (a) employ a device, scheme, or artifice to defraud an actual or prospective

 investment advisory client; (b) engage in a transaction, practice or course of business which


                                                  64
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 69 of 95 PageID #: 10547



 operated as a fraud and deceit upon those investment advisory clients or prospective investment

 advisory clients; or (c) engage in an act, practice, and course of business that was fraudulent,

 deceptive, and manipulative;

                Third, that the defendant devised or participated in such alleged device, scheme or

 artifice to defraud, or engaged in such alleged transaction, practice, or course of business,

 knowingly, willfully, and with the intent to defraud an investment advisory client; and

                Fourth, that such alleged device, scheme, or artifice to defraud, or such alleged

 transaction, practice, or course of business, was engaged in or employed by use of the mails or an

 instrumentality of interstate commerce.90

                You should use those investment adviser fraud elements here for this Count Five.

                As with Counts Three and Four, the difference here is that the government must

 prove that the defendant actually knowingly and willfully committed — or aided and abetted —

 the offense with intent to defraud, as opposed to merely knowingly and willfully conspiring to

 commit the offense with intent to defraud.

                Since the essential elements of investment adviser fraud requires, among other

 things, proof beyond a reasonable doubt of willfulness and the intent to defraud, it follows that

 good faith on the part of the defendant you are considering is a complete defense to a charge of

 securities fraud. If you find that a defendant acted in good faith, or held an honest belief that his

 actions were proper and not in furtherance of any unlawful activity, you cannot convict him of

 that count. I previously instructed you on good faith, and you should apply those instructions

 here. Again, a defendant has no burden to establish a defense of good faith. The burden is on the



 90
   Given the complexity of the jury instructions, the defense submits that repeating the elements
 of investment adviser fraud is appropriate here.


                                                   65
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 70 of 95 PageID #: 10548



 government to prove fraudulent intent and consequent lack of good faith beyond a reasonable

 doubt.91




 91
   Adapted from the charge of the Hon. Janet C. Hall in Litvak, Tr. at 1502-03, and Sand Instr.
 57-16.


                                                66
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 71 of 95 PageID #: 10549




                                       REQUEST NO. 17 21
                                           Count Six

                Count Six of the Indictment also charges defendants NORDLICHT and LEVY

 with conspiracy to commit securities fraud in connection with the alleged Black Elk Bond

 Scheme. Specifically, Count Six states, in pertinent part:

                In or about and between November 2011 and December 2016, both
                dates being approximate and inclusive, within the Eastern District
                of New York and elsewhere, the defendants MARK NORDLICHT
                and DAVID LEVY, together with others, did knowingly and
                willfully conspire to use and employ manipulative and deceptive
                devices and contrivances, contrary to Rule 10b-5 of the Rules and
                Regulations of the United States Securities and Exchange
                Commission, Title 17, Code of Federal Regulations, Section
                240.10b-5, by: (a) employing devices, schemes and artifices to
                defraud; (b) making untrue statements of material fact and
                omitting to state material facts necessary in order to make the
                statements made, in light of the circumstances under which they
                were made, not misleading; and (c) engaging in acts, practices and
                courses of business which would and did operate as a fraud and
                deceit upon the Bondholders, in connection with the purchase and
                sale of BE Bonds, directly and indirectly, by use of means and
                instrumentalities of interstate commerce and the mails, contrary to
                Title 15, United States Code, Sections 78j(b) and 78ff.

                To sustain its burden of proving a defendant guilty of Count Six, the government

 must has to prove beyond a reasonable doubt each of the three elements of conspiracy, which I

 explained for Count One. Again, those elements are:

                First, that two or more persons entered into an agreement to commit a crime;

                Second, that the defendant knowingly and willfully became a member of the

 conspiracy;

                And Third, that an overt act occurred in furtherance of the conspiracy; that is,

 someone within the conspiracy knowingly and willfully took some action that advanced the




                                                 67
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 72 of 95 PageID #: 10550



 goals of the conspiracy.92

                The same elements apply here, except the conspiracy alleged in this count is only

 a conspiracy to commit securities fraud, as opposed to securities fraud and investment adviser

 fraud.93

                As with Count One, this Count Six does not allege that a securities fraud was

 actually committed, and the government does not need to prove that a securities fraud was

 committed or attempted for you to find the defendant guilty of this count. Rather, Count Six

 charges the defendants with conspiring to commit securities fraud.

                As with Count One, one of the elements of proving this Count is that the

 government must show that an overt act occurred in furtherance of the conspiracy; that is,

 someone within the conspiracy took some action that advanced the goals of the conspiracy.

                The indictment alleges the following overt acts for Count Six:

                First, on or about May 12, 2014, Co-Conspirator Jeffrey Shulse sent an email to

 NORDLICHT, LEVY, alleged Co-Conspirator Daniel Small and John Hoffman regarding the

 second amendment to the BE Bond indenture agreement that stated, in part: “I sort of like the

 idea of slipping the announcement in with the 10Q filing so it has a chance to get lost and not

 seem like such a big deal.94

                Second First, on or about May 20, 2014, in response to an email from Shulse



 92
    Given the complexity of the jury instructions, the defense submits that repeating the elements
 of conspiracy, as well as the general instructions for overt acts, is appropriate here, see supra at
 Requests 8 & 10.
 93
    The clause “except the conspiracy alleged in this count is only a conspiracy to commit
 securities fraud, as opposed to securities fraud and investment adviser fraud” is objectionable as
 unnecessary, misleading, and unduly argumentative.
 94
    This paragraph is objectionable as the email constituting this overt act was not entered into
 evidence.


                                                  68
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 73 of 95 PageID #: 10551



 discussing a $6 million financial shortfall at Black Elk, NORDLICHT sent an email to Shulse,

 LEVY and Small, copying John Hoffman and Marizza Piche, wherein NORDLICHT changed

 the subject line to “atty client privilege” and stated, in part: “U inadvertently did not label your

 last tirade as atty client privilege. I personally think we can get out of rent . . . and a lot of other

 payables as well . . . but give us hard numbers as to how we are doing. Real ebitda numbers

 instead of sending hysterical email when it really [shouldn’t] have been a surprise based on

 production.”

                 Third Second, on or about June 2, 2014, in response to opposition by

 NORDLICHT to abiding by the terms of the indenture agreement and the trustee’s requirements,

 Shulse sent an email to NORDLICHT, LEVY and Small that stated: “Why are we afraid of an

 open solicitation? Probably going to avoid a lawsuit and if we have the bonds we say we do, the

 process ends as soon as we get over the number?”

                 Fourth Third, on or about June 3, 2014, after Shulse informed his alleged co-

 conspirators at Platinum and Beechwood that the trustee had determined that Black Elk had not

 followed the appropriate process necessary to amend the indenture agreement, NORDLICHT

 responded in an email to LEVY, Shulse, and Small, and stated, in part: “There is a disconnect

 here. No more talking to lawyers. David, u f’d this one up bad for no reason. We will have one

 pager signed by 51% of bondholders, no trustee necessary. It[’]s fine. We don’t need any

 process. Bondholders are being taken out, this is all moot.”95

                 Fifth Fourth, on or about June 16, 2014, Shulse sent an email to NORDLICHT

 that stated, in part: “I got to spend some time fishing over the weekend, which gave me a lot of



 95
   The defense submits that the addition of “alleged” prior to “co-conspirator” is necessary to
 avoid misleading the jury.


                                                    69
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 74 of 95 PageID #: 10552



 quiet time to think and reflect (which can be good or bad) . . . You even said in our meetings that

 the equity holders are getting ‘crammed down’ by paying off the preferred with the proceeds of

 the Renaissance transaction.”

                Sixth Fifth, on or about August 18, 2014, Small sent an email to Shulse, copying

 Sam Salfati, that stated: “Jeff, on behalf of Sam Salfati and myself constituting a majority of the

 board of managers you are hereby authorized to wire $70MM in partial payment of the

 [Preferred Equity].”

                The standards for proving this overt act element are the same for this Count Six as

 they were for Count One. Again, to satisfy this overt act element, the government has to prove

 beyond a reasonable doubt that at least one of the conspirators, not necessarily a defendant,

 knowingly and willfully committed at least one overt act alleged in the indictment for the

 purpose of furthering some objective of the conspiracy.96




  96
    Given the complexity of the jury instructions, the defense submits that repeating the
  elements of conspiracy, as well as the general instructions for overt acts, is appropriate here.


                                                  70
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 75 of 95 PageID #: 10553




                                          REQUEST NO. 18 22
                                             Count Seven

                Count Seven of the Indictment charges defendants NORDLICHT and LEVY with

 conspiracy to commit wire fraud in connection with the Black Elk Bond Scheme. Specifically,

 Count Seven states, in pertinent part:

                In or about and between November 2011 and December 2016, both
                dates being approximate and inclusive, within the Eastern District
                of New York and elsewhere, the defendants MARK NORDLICHT
                and DAVID LEVY, together with others, did knowingly and
                intentionally conspire to devise a scheme and artifice to defraud
                the Bondholders, and to obtain money and property from them by
                means of materially false and fraudulent pretenses, representations
                and promises, and for the purpose of executing such scheme and
                artifice, to transmit and cause to be transmitted by means of wire
                communication in interstate and foreign commerce writings, signs,
                signals, pictures and sounds, contrary to Title 18, United States
                Code, Section 1343.

                To sustain its burden of proving a defendant guilty of Count Seven, the

 government must has to prove beyond a reasonable doubt each of the elements of conspiracy to

 commit wire fraud that I previously explained to you when I was talking about Count Two. Use

 those same elements here.

                As with Count Two, this conspiracy charge does not require proof of any overt

 act.

                Since the essential elements of wire fraud requires, among other things, proof

 beyond a reasonable doubt of willfulness and the intent to defraud, it follows that good faith on

 the part of the defendant you are considering is a complete defense to a charge of securities

 fraud. If you find that a defendant acted in good faith, or held an honest belief that his actions

 were proper and not in furtherance of any unlawful activity, you cannot convict him of that

 count. I previously instructed you on good faith, and you should apply those instructions here.


                                                  71
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 76 of 95 PageID #: 10554



 Again, a defendant has no burden to establish a defense of good faith. The burden is on the

 government to prove fraudulent intent and consequent lack of good faith beyond a reasonable

 doubt.97




 97
   Adapted from the charge of the Hon. Janet C. Hall in Litvak, Tr. at 1502-03, and Sand Instr.
 57-16.


                                                72
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 77 of 95 PageID #: 10555




                                        REQUEST NO. 19 23
                                           Count Eight

 Count Eight of the Indictment charges defendants NORDLICHT and LEVY with securities fraud

 in connection with the Black Elk Bond Scheme. Specifically, Count Eight states, in pertinent

 part:

                  In or about and between November 2011 and December 2016, both
                  dates being approximate and inclusive, within the Eastern District
                  of New York and elsewhere, the defendants MARK NORDLICHT
                  and DAVID LEVY, together with others, did knowingly and
                  willfully use and employ one or more manipulative and deceptive
                  devices and contrivances, contrary to Rule 10b-5 of the Rules and
                  Regulations of the United States Securities and Exchange
                  Commission, Title 17, Code of Federal Regulations, Section
                  240.10b-5, by: (a) employing one or more devices, schemes and
                  artifices to defraud; (b) making one or more untrue statements of
                  material fact and omitting to state one or more material facts
                  necessary in order to make the statements made, in light of the
                  circumstances in which they were made, not misleading; and (c)
                  engaging in one or more acts, practices and courses of business
                  which would and did operate as a fraud and deceit upon the
                  Bondholders, in connection with the purchase and sale of BE
                  Bonds, directly and indirectly, by use of means and
                  instrumentalities of interstate commerce and the mails.

                  As with Count Three and Four, to sustain its burden of proving a defendant guilty

 of Count Eight, the government must has to prove beyond a reasonable doubt each of the three

 elements of securities fraud that I previously explained to you.

                  For this Count, the government must prove that the defendant actually knowingly

 and willfully committed — or aided and abetted — the offense with intent to defraud, as opposed

 to merely knowingly and willfully conspiring to commit the offense with intent to defraud.98

                  Since the essential elements of securities fraud require, among other things, proof

 beyond a reasonable doubt of willfulness and the intent to defraud, it follows that good faith on

 98
      The removed clause is objectionable as cumulative, unnecessary, and unduly argumentative.


                                                   73
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 78 of 95 PageID #: 10556



 the part of the defendant you are considering is a complete defense to a charge of securities

 fraud. If you find that a defendant acted in good faith, or held an honest belief that his actions

 were proper and not in furtherance of any unlawful activity, you cannot convict him of that

 count. I previously instructed you on good faith, and you should apply those instructions here.

 Again, a defendant has no burden to establish a defense of good faith. The burden is on the

 government to prove fraudulent intent and consequent lack of good faith beyond a reasonable

 doubt.99

                                              Authority

                Adapted from Sand, Instr. 5-9.




 99
   Adapted from the charge of the Hon. Janet C. Hall in Litvak, Tr. at 1502-03, and Sand Instr.
 57-16.


                                                  74
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 79 of 95 PageID #: 10557




                                        REQUEST NO. 20 24
                                             Venue

                Those are all eight counts. There is one other thing you have to consider in

 determining how to resolve those counts, and this applies to all counts.

                In connection with the charged conspiracy counts, that is Counts 1, 2, 6 and 7,

 you have to consider as to each count whether any overt act in furtherance of the crime occurred

 within the Eastern District of New York. The Eastern District of New York includes Brooklyn,

 Queens, Staten Island, Nassau County and Suffolk County.

                In this regard, the government does not have to prove that the crimes themselves

 were committed in this district, or that any defendant himself was present here. It is sufficient to

 satisfy this element if any act in furtherance of the crime occurred within this district. Venue for

 the conspiracy charges may be properly found in any district where the unlawful agreement was

 formed, or where an overt act was committed in furtherance of the conspiracy.

                For the charged substantive securities fraud and investment adviser fraud counts,

 Counts 3, 4, 5 and 8, the government must prove that an act or transaction constituting securities

 fraud occurred in the Eastern District of New York. Venue is proper for these counts wherever

 any such transactions occurred, including anywhere that communications, such as mailings,

 telephone communications or electronic communications were sent or received.100

                The government must prove venue by a preponderance of the evidence. That is a

 lesser standard of proof than beyond a reasonable doubt, which is what we have been talking

 about throughout these charges.

                To prove something by a preponderance of the evidence means to prove that it is

  100
     The removed clause is objectionable as unnecessary and an inaccurate statement of law.
 See Sand Instr. 3-11.


                                                  75
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 80 of 95 PageID #: 10558



 more likely true than not true. It is determined by considering all the evidence and deciding

 which evidence is more convincing. If the evidence appears to be equally balanced, or if you

 cannot say upon which side it weighs heavier, then you have to resolve this question against the

 government. If you find that the government has failed to prove that any act in furtherance of a

 crime occurred within this district, then you must find the defendant not guilty on the count that

 you are considering.

                As I have instructed you, for all other elements in this case, you have to find the

 government has proven that element beyond a reasonable doubt, not by a preponderance of the

 evidence. Preponderance of the evidence only applies to venue.

                                             Authority

               To the extent not directly cited, adapted from the Petrossi Jury Charge, Trial Tr.
 1154-1155; United States v. Lange, 834 F.3d 58, 59 (2d Cir. 2016) (discussing venue for the
 purposes of substantive securities fraud); 15 U.S.C. §§ 78aa(a); 80b-14.




                                                 76
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 81 of 95 PageID #: 10559




                                      REQUEST NO. 21 25
                                  Transcripts of Tape Recordings

                The government has been permitted to hand out a typed document that it prepared

 containing the government’s interpretation of what appears on the tape recordings which have

 been received as evidence. Those were given to you as an aid or guide to assist you in listening

 to the tapes. However, they are not in and of themselves evidence. Therefore, when the tapes

 were played I advised you to listen very carefully to the tapes themselves. You alone should

 make your own interpretation of what appears on the tapes based on what you heard. If you

 think you heard something differently than appeared on the transcript, then what you heard is

 controlling.

                Let me say again, you, the jury, are the sole judges of the facts.

                                              Authority

                Adapted from Sand, Instr. 5-9.




                                                 77
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 82 of 95 PageID #: 10560



                                        REQUEST NO. 22 26
                                        Consensual Recordings

                  The government has offered evidence in the form of tape recordings of

 conversations. These recordings were made without the knowledge of the defendants, but with

 the consent and agreement knowledge of one of the other parties participants to the

 conversations.

                  The use of this procedure to gather evidence is perfectly lawful, and the

 government is entitled to use I instruct you that you are entitled to consider the tape recordings in

 this case and give them whatever weight, if any, you deem appropriate.101

                                               Authority

                  Adapted from Sand Instr. 5-10.




 101
    The defense submits the proposed edits are necessary for clarity and to more accurately state
 the jury’s role in considering such evidence.


                                                   78
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 83 of 95 PageID #: 10561




                                        REQUEST NO. 23 27
                                         Character Evidence
                                           (If Applicable)

                 Defendant [name] called as a witness [Name], who gave his/her opinion of his

 good character. This testimony is not to be taken by you as the witness’s opinion as to whether

 the defendant is guilty or not guilty. That question is for you alone to determine. You should,

 however, consider this character evidence together with all the other facts and all the other

 evidence in the case in determining whether the defendant is guilty or not guilty of the charges.

                 Accordingly, if after considering all the evidence, including testimony about the

 defendant’s good character, you find a reasonable doubt has been created, you must acquit him

 of all the charges.

                 On the other hand if, after considering all the evidence, including that of the

 defendant’s character, you are satisfied beyond a reasonable doubt that the defendant is guilty,

 you must not acquit him merely because you believe him to be a person of good character.

                                               Authority

               Adapted from the charge of the Hon. Dora L. Irizarry in United States v. Lange,
 E.D.N.Y., 10 CR 968.




                                                  79
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 84 of 95 PageID #: 10562




                                        REQUEST NO. 24 28
                                         Uncharged Persons

                You may not draw any inference, favorable or unfavorable, toward the

 government or the defendant on trial from the fact that certain persons were not named as

 defendants in this Indictment. You should draw no inference from the fact that any other person

 is not present at this trial. Your concern is solely the defendants on trial before you.

                That other individuals are not on trial before you is not a matter of concern to you.

 You should not speculate as to the reasons these individuals are not on trial before you. The fact

 that these individuals are not on trial before you should not control or influence your verdict with

 reference to the defendants who are on trial.

                                              Authority

                Adapted from Sand, Instr. 3-4.




                                                  80
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 85 of 95 PageID #: 10563



                                       REQUEST NO. 25 29
                                       Accomplice Testimony

                You also heard from witnesses who testified that they were themselves involved

 in one or more of the charged crimes with one or more of the defendants. You have heard these

 witnesses referred to as “cooperators.” Experience will tell you that the government sometimes

 must rely on the testimony of witnesses who admit participating in criminal activity. For that

 reason, t The law allows the use of such testimony. It is the law in the federal courts that such

 testimony may be enough, standing alone, for conviction if the jury finds that the testimony

 establishes guilt beyond a reasonable doubt. But you are instructed that you are to draw no

 conclusions or inferences of any kind about the guilt of any of the defendants on trial before you

 from the fact that a prosecution cooperator pled guilty to related or similar charges. The decision

 of that witness to plead guilty was a personal decision that witness made. It may not be used by

 you in any way as evidence against or unfavorable to any of the defendants.102

                However, b Because of the interest both a unindicted and indicted cooperating

 witnesses may have in testifying, the testimony should be scrutinized with special care and great

 caution. The fact that the witness may benefit from his cooperation may be considered by you as

 bearing upon his credibility.103

                Like the testimony of any other witness, cooperating witness testimony should be


 102
     The defense submits that the addition of the first proposed sentence is necessary to adequately
 orient the jury as to which witness’s testimony they will consider pursuant to this instruction.
 The following sentence is objectionable as cumulative and unduly argumentative. The defense
 further submits that the addition of the last three sentences, adapted from the government’s
 proposed paragraphs below, should be placed here, earlier in the instruction, for clarity.
 103
     The proposed additions are necessary to adequately instruct the jury as to the level of care they
 must give in considering accomplice testimony. See Sand Instr. 7-5 (“However, it is also the
 case that accomplice testimony is of such nature that it must be scrutinized with great care and
 viewed with particular caution when you decide how much of that testimony to believe.”)
 (emphasis added).


                                                  81
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 86 of 95 PageID #: 10564



 given such weight as it deserves in light of the facts and circumstances before you, taking into

 account the witness’s demeanor and candor, the strength and accuracy of the witness’s

 recollection, his background and the extent to which his testimony is or is not corroborated by

 other evidence in the case.

                You may consider whether a cooperating witness has an interest in the outcome of

 the case and, if so, whether that interest has affected his testimony. You should ask yourselves

 whether the witness would benefit more by lying or by telling the truth, and you should consider

 who makes that determination. You should ask yourselves whether the witness would benefit

 more by testifying in a manner to please the government, and whether such a benefit makes his

 testimony unreliable or not credible. Was his You should consider whether any aspect of such

 witness’s testimony was made up in any way because he believed or hoped that he would

 somehow receive favorable treatment by testifying falsely, or did whether he believed that his

 interest would be best served by testifying truthfully.?104

                If you believe that that witness was motivated by hopes of personal gain, such as

 avoiding prison, was the motivation one that would cause him to lie or was it one that would

 cause him to tell the truth? Did this motivation color his testimony?105

                If you think the witness’s testimony was false, you should reject it. However, if

 after a cautious and careful examination of the cooperating witness’s testimony you are satisfied

 that the witness told the truth, you should accept it as credible and act upon it accordingly.106

                As with any other witness, let me emphasize that the issue of credibility need not


 104
     The proposed additions are necessary to adequately instruct and warn the jury as to the
 legitimate credibility concerns raised by accomplice testimony. See Sand Instr. 7-5 & cmt.
 105
     The proposed additions are necessary to adequately compensate for the “personal gain” at
 issue in this case – i.e., the potential to avoid jail time by government cooperators.
 106
     The final clause of the paragraph is objectionable as cumulative and unduly argumentative.


                                                  82
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 87 of 95 PageID #: 10565



 be decided in an all-or-nothing fashion. Even if you find that a witness testified falsely in one

 part, you still may accept the witness’s testimony in other parts, or you may disregard all the

 testimony. That’s a determination entirely for you, the jury.

                 You heard evidence that certain of these government witnesses have pleaded

 guilty to charges arising out of some of the same facts that are at issue in this case. That evidence

 is before you solely to assist you in evaluating the credibility of that witness. You are instructed

 that you are to draw no conclusions or inferences of any kind about the guilt of any of the

 defendants on trial before you from the fact that a prosecution witness pled guilty to related or

 similar charges. The decision of that witness to plead guilty was a personal decision that witness

 made about his own guilt. It may not be used by you in any way as evidence against or

 unfavorable to any of the defendants.107

                 Now you’ve also heard testimony in this case about who will decide the sentence

 of such witnesses. Again, the question of punishment of a cooperating witness is a duty that rests

 exclusively upon the sentencing court, and you should not think about that except as it may

 affect the witness’s credibility.108

                                              Authority

               To the extent not directly cited, adapted from the charge of the Hon Brian M.
 Cogan, United States v. Nadeem, E.D.N.Y., 13 CR 424 (BMC).




 107
     The first two sentences of this paragraph are objectionable as misleading and unnecessary.
 The defense submits that the last three sentences are more properly given earlier in the
 instruction, see first paragraph of this request.
 108
     This paragraph is objectionable as cumulative, misleading, and unnecessary.


                                                  83
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 88 of 95 PageID #: 10566




                                         REQUEST NO. 26 30
                                        Testimony of Defendant
                                             (If applicable)

                A defendant in a criminal case never has any duty to testify or come forward with

 any evidence. This is because, as I have told you, the burden of proof beyond a reasonable doubt

 remains on the government at all times, and the defendant is presumed innocent. In this case,

 [Name] did testify and he was subject to cross examination like any other witness. You should

 examine and evaluate the testimony just as you would the testimony of any witness with an

 interest in the outcome of the case.

                                              Authority

               United States v. Brutus, Cr. No. 06-2710, 2007 WL 2828690, n.7 (2d Cir. Oct. 2,
 2007), adapting charging language from United States v. Gaines, 457 F.3d 238, 249 n.9 (2d Cir.
 2006).




                                                 84
  Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 89 of 95 PageID #: 10567




                                          REQUEST NO. 27 31
                                      Defendant’s Right Not to Testify
                                              (If applicable)

               The defendants did not testify in this case. Under our Constitution, a defendant has no

obligation to testify or to present any evidence, because it is the government’s burden to prove the

defendant guilty beyond a reasonable doubt. That burden remains with the government throughout the

entire trial and never shifts to the defendant. A defendant is never required to prove that he is innocent.

               You may not attach any significance to the fact that the defendants did not testify. No

adverse inference against him any defendant may be drawn by you because he they did not take the

witness stand. You may not consider this against the defendants in any way in your deliberations in the

jury room, for to do so would be an affront to our Constitution.

                                                  Authority

               Adapted from Sand Instr. 5-21.




                                                      85
  Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 90 of 95 PageID #: 10568




                                        REQUEST NO. 28 32
                            Evidence Obtained Pursuant to Lawful Procedures

               You have seen evidence obtained pursuant to a search of Platinum’s offices. All of This

evidence was obtained lawfully. The use of this procedure to gather evidence is perfectly lawful and the

government has the right to use such evidence in this case.

                                                 Authority

             Adapted from the Charges of the Hon. Carol B. Amon, United States v. Moore, E.D.N.Y.
13-CR-487 and the Hon. Nicholas G. Garaufis, United States v. Basciano, E.D.N.Y. 03-CR-929.




                                                    86
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 91 of 95 PageID #: 10569




                                     REQUEST NO. 29 33
                                      Summary Evidence

               Some exhibits were admitted into evidence in the form of charts and summaries.

 Those charts and summaries were admitted in order to save the time of reviewing voluminous

 records and to avoid inconvenience. You should consider these charts and summaries the same

 way you would any other evidence.

                                           Authority

               Adapted from the charge of the Hon. Brian M. Cogan in United States v. Nadeem,
 E.D.N.Y., 13 CR 424.




                                              87
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 92 of 95 PageID #: 10570



                                         REQUEST NO. 34
                                     Specific Exhibits/Testimony

                Members of the Jury — during the testimony of Mr. Manela, he testified about a

 margin call made by the prime brokerage firm, Nomura, to PPCO and how that margin call

 might be paid. This testimony was elicited in relation to GX 884, 889, and 890. I instruct you

 that this testimony was irrelevant to the issues in this case, and that you should give it no

 consideration at all in making your decisions when you deliberate. You should put it out of your

 minds entirely starting right now. In addition, I am striking GX 884, 889, and 890 from evidence,

 so you may not consider those documents at all, or any testimony by Mr. Manela concerning

 those documents or this topic.

                During Mr. Mandelbaum’s testimony, he testified that communications between

 himself and Mr. Nordlicht could not be covered by the attorney-client privilege. I instruct you

 that Mr. Mandelbaum’s understanding of the attorney-client privilege is not complete and remind

 you that you should only consider my instructions on the law in your deliberations in this case.

                Moreover, Mr. Mandelbaum testified as to his belief that the SEC prohibited

 hedge funds from providing investors with forward-looking guidance or projections. I instruct

 you that the defendants are not charged with violating SEC rules concerning guidance or

 forward-looking projections.

                As I previously mentioned, Mr. Shaked testified that failing to provide him with

 one or more Fund documents was a violation of the Investment Adviser Act. I again instruct you

 that you should disregard Mr. Shaked’s testimony in this regard. The defendants have not been

 charged with a failure to provide investors with Fund documents, which include the PPM, LP




                                                  88
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 93 of 95 PageID #: 10571



 Agreement, Subscription Agreement, and Master LP Agreement.109



                                             Authority

                  Dkt. Nos. 704 and 732 (Manela); Tr. at 4391, 4578, 4583-84 (Mandelbaum).




 109
       See Mr. Shaked’s testimony Tr. at 2333 and 2339.


                                                 89
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 94 of 95 PageID #: 10572



                                       REQUEST NO. 35
                                          GX-4212

               Early on in this case, Dr. Huth testified about his understanding of a PowerPoint

 presentation regarding Platinum dated from 2007. I instruct you that this presentation, GX-4212,

 cannot form the basis for your conviction of any defendant on any count.

                                            Authority

               Dkt. No. 689.




                                               90
Case 1:16-cr-00640-BMC Document 753 Filed 06/18/19 Page 95 of 95 PageID #: 10573



                                           CONCLUSION

                Mr. Levy respectfully requests that the Court include the foregoing in its

 instructions to the jury. In addition, Mr. Levy requests the opportunity to submit further

 instructions or amend those submitted as appropriate.


 Dated: June 18, 2019                          WILSON SONSINI GOODRICH & ROSATI
                                               Professional Corporation

                                               By:     /s Michael S. Sommer
                                                       Michael S. Sommer
                                                       Morris J. Fodeman
                                                       Kate T. McCarthy
                                                       1301 Avenue of the Americas, 40th Floor
                                                       New York, New York 10019
                                                       Telephone: (212) 999-5800
                                                       Facsimile: (212) 999-5899
                                                       msommer@wsgr.com
                                                       mfodeman@wsgr.com
                                                       kmccarthy@wsgr.com

                                                       Attorneys for Defendant David Levy




                                                  91
